EXHIBIT 10.1

Agreement Between

UNITED STEELWORKERS

AFL-CIO-CLC

On behalf of USW

AMALGAMATED LOCAL #4

and

ROCK OF AGES CORPORATION

Quarry Division

 

 

April 29, 2006—April 24, 2009

 

--------------------------------------------------------------------------------

Table of Contents

AGREEMENT 4 ARTICLE 1 Term 4       1.1 Term 4 ARTICLE 2 Hours of Work - Overtime
4       2.1 Hours 4       2.2 Overtime and Premium Pay 4       2.3 Call-In Pay 5
      2.4 Subcontract 5       2.5 Absence from Work 5 ARTICLE 3 Interdivisional
Job Opportunities 5       3.1 Layoff 5       3.2 Maintenance Operations 6
ARTICLE 4 Wages 6       4.1 Wage Increases and Minimum Wages 6       4.1 (a) Job
categories 7       4.2 Maintenance of Personal Rate 7       4.3 Learner and Bid
Rate 7       4.4 Wage Adjustment 8       4.5 Period of Experience 8       4.6
Shift Differential 8       4.7 Supplemental Provisions 8       4.8 Partners in
Productivity Program 10       4.9 Jury Duty 11 ARTICLE 5 Military Service 11
      5.1 Military Service 11 ARTICLE 6 Holidays 11       6.1 Paid Holidays 11
ARTICLE 7 Vacation      12       7.1 General 12       7.2 Vacation Payments 13
      7.3 Amount of Vacation 14 ARTICLE 8 Bereavement/Birth of a Child 16      
8.1 Bereavement Pay 16       8.2 Birth of a Child 16       8.3 Five (5) Days 16
      8.4 One (1) Day 16 ARTICLE 9 Group Insurance 16       9.1 Group Insurance
16       9.2 Benefits 16       9.3 Contributions 18       9.4 Disability 19
      9.5 Retired Employees 19

1

--------------------------------------------------------------------------------

     9.6 Consultant 19      9.7 Insurance Objectives 19      9.8 Delinquency 19
     9.9 Workers Compensation 20 ARTICLE 10 Pension Plan Agreement 20      10.1
Merger of the Pension Plan 20      10.2 Incorporated Documents 20      10.3
Contribution Rate 20      10.4 Covered Employees 21      10.5 Hours Worked 21
     10.6 Payment of Contribution 21      10.7 Coverage - Newly Hired Employees
Not Previously Covered 21      10.8 Coverage - Newly Hired Employees Who Were
Previously Covered 21      10.9 Contribution Reports and Data 21      10.10
Delinquent Employers 21 ARTICLE 11 401(k) Plan 22      11.1 401(k) Plan 22
ARTICLE 12 Seniority 22      12.1 Seniority 22      12.2 Seniority Rosters 24
     12.3 General Leave of Absence 24      12.4 Transferring out of the
Bargaining Unit 24      12.5 New Employees 24      12.6 Seasonal Winter Layoff
24      12.7 Quarry Preference 25 ARTICLE 13 Bonus Plan 26      13.1 Bonus Plan
26      13.2 Bonus Plan Payments 26 ARTICLE 14 Union Security 27      14.1
Mandatory Membership 27      14.2 Location of Stewards 27 ARTICLE 15
Check-off     27      15.1 Check-off 27      15.2 Close-Out 27      15.3 Dues
Penalty 27 ARTICLE 16 Dispute Settlement 28      16.1 Dispute Steps 28      16.2
Company Grievances 28      16.3 Signed Grievances 29      16.4 Rules 29 ARTICLE
17 Reserve for Inclement Weather - Power Failure 29      17.1 Reserve Hours 29
     17.2 Power Failure 30

2

--------------------------------------------------------------------------------

 

ARTICLE 18 Non-discrimination 30      18.1 Non-discrimination 30 ARTICLE 19
Union Representatives 31      19.1 Union Representatives 31 ARTICLE 20
Suspension of Operations 31      20.1 Suspension Notice 31 ARTICLE 21 LABOR
MANAGEMENT TEAM 31      21.1 LMT Formation   31 ARTICLE 22 Safety Rules 32     
22.1 Safety Issues 32      22.2 Safety Glasses 32      22.3 Safety Shoes and
Gloves 33      22.4 Rock Drilling 33 ARTICLE 23 Managements' Rights 34      23.1
Managements' Rights 34 ARTICLE 24 Temporary Transfers 34      24.1 Temporary
Transfers 34 ARTICLE 25 Smoking 34      25.1 Smoking Policy 34 ARTICLE 26
Discipline/Discharge 34      26.1 Discipline & Discharge 34      26.2 Written
Warnings 35 ARTICLE 27 Summer Employees 35      27.1 Summer Help 35 ARTICLE 28
Bethel Quarry 35      28.1 Bethel Quarry Travel Expense 35 SIGNATORY PAGE 36
HOLIDAY CALENDAR 37

3

--------------------------------------------------------------------------------

 

AGREEMENT

 

    Agreement entered into as of April 29, 2006 by and between ROCK OF AGES
Corp.—Quarry Division ("The Company"), its successors and assigns, and the
UNITED STEELWORKERS, AFL—CIO—CLC, on behalf of Amalgamated Local #4 ("The
Union"). In consideration of the mutual covenants herein contained, it is agreed
as follows:

ARTICLE 1
Term

 

1.1 Term

    This Agreement shall be effective April 29, 2006 and shall continue in full
force and effect through April 24, 2009 and from year to year thereafter, unless
either party gives notice to the other, not less than sixty (60) days prior to
April 24, 2009 or prior to May 1 of any year thereafter, that it desires to
alter, amend or terminate any or all of the terms hereof.

 

ARTICLE 2
Hours of Work - Overtime



2.1 Hours

    The normal work week will be eight (8) hours per day and forty (40) hours
per week, Monday through Friday. Normal work hours are 7:00 am to 12:00 Noon and
12:30 pm to 3:30 pm.

    Employees are to be in the riding box or walking into the hole at 7:00 a.m.
and 12:30 p.m. The riding box shall be on top at 12:00 Noon and 3:30 p.m.

    Hours of work are subject to change by mutual agreement between the Company
and a majority vote of Union Members or by mutual agreement by a majority vote
of the Union Members in a particular area and the Company, after a vote is taken
supervised by the Union President or designee. For purposes of this section,
Bethel and Barre shall be considered separate areas. Areas within Barre will be
considered when requested by the parties.

 

2.2 Overtime and Premium Pay

        (a) Employees shall receive time and one‑half pay for all hours worked
outside the regular working hours as prescribed in Section 2.1 and for time
worked during the normal lunch period. Employees who work on Saturdays shall
receive time and one‑half pay. Work shall be regarded as being performed on
Saturday only if an employee's shift begins on Saturday. Employees who work on a
Sunday or New Year's Day shall receive double time pay for hours worked.

        Employees who work on a paid holiday shall receive holiday pay plus
double time pay for hours worked.

4

--------------------------------------------------------------------------------

        (b) Overtime will be distributed as equitably as possible and will be
assigned to employees who regularly work in the area requiring the overtime,
unless special circumstances prevent such assignments. If unassigned work is to
be performed, "area" refers to a specific quarry, such as Rock of Ages, Smith's,
etc. The Company will make every effort to give as much advance notice as
possible when overtime is required, giving tentative notice by Wednesday of the
week for which Saturday work is necessary, except in emergency circumstances.

2.3 Call‑In Pay

    If an employee is called back for unscheduled work at the specific request
of the Company, he will be guaranteed pay as follows:

        (a) If called to work on a Sunday or holiday, the equivalent of a
minimum of three (3) hours' straight time pay at his regular hourly rate, or

        (b) If called to work on a Saturday or a scheduled non‑work week day,
the equivalent of a minimum of two (2) hours' straight time pay at his regular
hourly rate.

2.4 Subcontract

    The Company may subcontract work, provided the intent is not to deprive
employees of their normal employment.

2.5 Absence from Work

    Employees are obligated to give notice to the Company on the day they are
not able to report to work. The employee must make every reasonable effort to
notify the company before the start of their regular scheduled work shift and
include the reason for absence or lateness. The phone number listed below will
have voice mail capability and time recognition feature so that in the event it
is not immediately answered, then a message can be left by the employee. An
absence of three (3) consecutive scheduled workdays without notifying the
Company will subject the employee to discipline, up to and including discharge.
The quarry phone number is 802‑476‑2247.

 ARTICLE 3
Interdivisional Job Opportunities

 

3.1 Layoff   

    In the event of a layoff of employees covered by this contract and if the
Company has need for additional manpower in any of its other divisions in Barre
or Bethel who are covered by contracts with the Union, the Company will offer
these positions to the laid‑off employees by seniority subject to ability and
physical fitness and a sixty (60) day, probationary period. The employee
selected may accept the position offered or elect to take the layoff. During the
probationary period, the successful employee may revert to layoff status at his
option. If the position available is covered by a different contract, the
employee shall not be required to change groups unless he is not returned to his
former position within twelve (12) months.

5

--------------------------------------------------------------------------------

    The employee shall suffer no loss of seniority for such assignment when he
is returned to his former position. Employees will be returned to their former
positions by seniority if and when work becomes available.

    It is contemplated that the employees choosing to work in a new division
will be assigned entry level positions. If the employee is assigned to a
classification higher than laborer, grouter, plant sweeper, tool grinder or
quarryman, the employee shall not hold the position for more than sixty (60)
days without the consent of the Union. Those accepting assignment in another
division will be the lowest in seniority in that division.

    If an employee does not honor a recall notice to his former position, or is
employed in the new division for more than twelve (12) months, his seniority in
his prior division shall be lost and his seniority date in his new division
shall be his start date with that division except if otherwise agreed by the
Company and Union.

    The Company and the Union agree that as a new and untested provision, either
the Union or the Company may cancel this provision with thirty (30) days' prior
written notice of cancellation.

3.2 Maintenance Operations

    The Company has two (2) maintenance groups, one at the plant division
(manufacturing plant, press roll plant and saw plant) and the other at the
quarries division. The Union understands that there is a need for flexibility at
the Company to assure that all equipment operates efficiently and timely. The
Company understands that the seniority of both maintenance groups must be
separate and that maintenance employees will normally work in their division.

    The Company and Union agree that the Company may assign maintenance
employees in one (1) division to work temporarily in the other division. The
word temporarily is understood and agreed to cover sickness, vacations,
injuries, operational emergencies, and/or the scope and duration of a particular
project or projects. It is not the intent of the Company to displace or replace
a maintenance person in one (1) division with a person in another.

    In the event the Union believes the Company has not complied with this
provision, the Union may bring the situation in question to the LMT for
resolution. If the matter cannot be resolved by the LMT, the Union shall have
the right to grieve it.

 

ARTICLE 4
Wages

4.1 Wage Increases and Minimum Wages

Effective, May 1, 2006 the wage rate shall be: $18.20
Effective, April 30, 2007 the wage rate shall be: $18.85
Effective, April 28, 2008 the wage rate shall be: $19.45

6

--------------------------------------------------------------------------------

 

 

 

4.1(a) Job categories

Quarry- Direct  Quarry -Service & Service Misc. Derrick man*  Bar Mechanic/Hoist
Mechanic/Bit Grinder* Hoist operator* Machinist* Equip. operator* Welder*
Powderman* Mechanic* Expeditor Piper* Quarryman / Drill Operator / Wiresaw
Operator Head Rigger   Electrician*   Compressor Operator/Utility Truck Driver*
  Rigger/Carpenter*

*Post for openings

Definitions: Expeditor

An expeditor will not be allowed to hire, fire or discipline other employees. An
expeditor can take the place of the foreman on a temporary basis when the
foreman is absent. Normally, the expeditor will perform his regular job and
assist the foreman as required to direct production and work flow.

An expeditor may not take the place of a worker or perform production work
during the specific time that he is taking the place of an absent manager.
However he may demonstrate the use of any tool of the trade for instructional
purposes.

Expeditor wage premium: An expeditor will receive at least $2.00/hr. over the
minimum set wage for the quarry when performing this job.

4.2 Maintenance of Personal Rate

    All employees receiving more than the minimum wage rate (effective May 3,
1997) for their job will retain that difference as a personal rate for the
length of this contract unless they move to a different job, quit, terminate or
retire from the Company.

4.3 Learner and Bid Rate

    (a) A newly hired employee shall be classified as a learner and be paid a
rate of 80% of the applicable journeyman rate for the first (1st) calendar year
and 90% of the applicable journeyman rate for the second (2nd) calendar year. At
the end of two (2) years the employee will receive the minimum set wage for the
quarry.

    (b) Any employee who successfully bids from one (1) job classification to a
new job classification (except Learners) will be paid thirty cents ($.30) per
hour less than the minimum wage rate for a period of one (1) year from the date
of assuming the new position and thereafter will be paid the full rate.

7

--------------------------------------------------------------------------------

 

    Any Learner subject to Section 4.3 (a) above shall be paid the lower of the
rates determined in accordance with Section 4.3 (a) or the rate under this
section.

4.4 Wage Adjustment

    If at any time during the existence of this Agreement a wage increase should
be granted, any employee receiving more than the minimum wage as provided in
this Agreement shall receive the same wage adjustments but for no reason shall
his wages be reduced before making said adjustments.

4.5 Period of Experience

    Experience shall be based on time worked in a job position. All time worked
in the position as a spare operator will be counted in determining the period of
experience.

4.6 Shift Differential

    Any employee on a second (2nd) or third (3rd) shift operation shall be paid
a shift differential of seventy-five cents ($.75) per hour each hour worked.

4.7 Supplemental Provisions

        (a) Only employees qualified under the "Safe Explosives Act of 2002" and
all other explosives regulations, local, state and federal may handle explosives
in any manner. When an employee is awarded the position of Powderman, the
employee will receive the seventy-five cent ($.75) per hour premium during the
entire time the employee holds the position. In the event the employee no longer
holds the Powderman position, the premium of $.75 per hour will be discontinued.

        (b) Any employee shall be furnished a competent helper when needed.

        (c) At all times when piping is being performed from the box, two (2)
men shall be employed, one (1) of whom shall be from the area where the work is
being performed.

        (d) Employees shall be given time to reach a place of safety before
battery is touched off.

        (e) While employees are performing work in a quarry hole, other than
pipe line thawing and general maintenance, a hoist operator and derrickman are
to be on duty unless otherwise agreed upon by the Union.

        (f) It is mutually agreed by both parties that types of labor performed
for which no classification or minimum wage rates have been fixed can at any
time be opened by either party and submitted to the negotiating committees of
the Union and Company. The decisions of the conferees shall be subject to
ratification by the Company and the Union.

        (g) A foreman or assistant foreman may not take the place of any worker
or perform any production work; he may, however, demonstrate the use of any tool
of the trade for instructional purposes.

8

--------------------------------------------------------------------------------

        (h) The Company shall have at least the minimum, and not more than the
maximum spare assignees set forth below:

Quarry- Direct min/max Quarry- Service & Service Misc.  Derrick man  2/6  
Piper  1/3     Hoist operator 3/6     Equip. operator 3/6   Rigger
(aloft)/Carpenter 1/4     Compressor Operator/Utility Truck Driver 1/3     Bit
Grinder 1/1     Carpenter 1/1

    All spare positions will be filled in accordance with the provisions of
Article 12. The first person bidding for the spare position shall be designated
the # 1 spare, the second person bidding for the spare position in the same
classification shall be designated the #2 spare, and so forth. In the event of a
permanent opening in the classifications listed, the #1 spare shall be entitled
to the permanent position. In the event the #1 spare refuses the permanent
position, that employee drops to the bottom of the spare list. The permanent
position will then be offered to each spare on the list in numerical order and
each spare refusing the permanent position will likewise drop to the bottom of
the spare list for that classification until the position is filled. If none of
the spares take the position, the permanent position will be filled in
accordance with the provisions of Article 12. If a permanent position having
spares is eliminated, the man eliminated from the permanent position shall
become the #1 spare. In such event, the maximum number of spares shall be
increased by the number of permanent jobs eliminated. Any employee whose job is
eliminated and becomes a spare shall not be required to drop any other spare
position he may hold. For purposes of filling any temporary position, the
Company may use any spare on the spare list for that classification.

    The Company will not use employees other than spares to fill the temporary
openings in the applicable classification, unless the spares for a particular
classification are being utilized in that classification or are absent from work
due to vacation, sickness, on‑the‑job injury or off‑the‑job injury or for any
other reason.

        (i) Pay day shall be weekly. Payment for all work done in any given week
shall be made not later than Friday of the following week. All discharged
employees will receive their pay by cash or check the day they are discharged.
All laid‑off employees are to receive pay by check or in cash on the regular pay
day for the week of the layoff in person or by mail at the option of the
employee. An employee leaving shall notify the Company and having complied with
this requirement shall receive his pay in cash or check on the regular pay day
for the week of separation in person or by mail at the option of the employee.

        (j) Employees who through infirmity or other reasons are not able to
earn the wage given in this Agreement may work for such wages as may be
satisfactorily agreed upon between the employee, the Union and the Company.

9

--------------------------------------------------------------------------------

4.8 Partners in Productivity Program

    Each regular, full-time Employee (excluding summer employees) shall be
entitled to participate in an incentive program providing for monthly and annual
payments for production efficiency. For the months of March through December
(inclusive) each year, the Company will pay each Employee a monthly payment of
$1.00 for each .01 cubic foot of saleable cubic feet of granite produced in the
Barre and Bethel quarries per man hour worked in that month in excess of 4.3
saleable cubic feet per man hour worked. Payment will be made not later than the
second (2nd) weekly pay period after the close of the month.

    In addition to the monthly payment the Company will make an annual incentive
payment to each Employee for the ten (10) month period of fiscal March through
December equal to $25.00 for each .01 of saleable cubic feet produced per man
hour worked in the ten (10) month period in excess of 4.3 cubic feet per man
hour worked.

    The months of January and February are excluded from both the monthly and
annual incentive plan due to adverse weather conditions and probable layoffs in
those months.

    Monthly saleable cubic feet produced per man hour worked shall be determined
by dividing the total saleable cubic feet quarried from the Company's Barre and
Bethel, Vermont quarries each month from the beginning of fiscal March through
the last day of quarry work in fiscal December by the total hours worked by the
Employees covered by this Agreement during that month.

    The annual payment will be based on total saleable cubic feet quarried and
total hours worked for all ten (10) months. Total saleable cubic feet quarried
shall be as determined by the Company and reflected on its books of account.
Hours worked shall not include vacations, holidays, call out time or other paid,
but unworked hours.

    The President, or his approved designee, Treasurer and Staff Representative
of the Union shall have the right to inspect the quarry production, quarry
payroll and quarry hours worked records of the Company to verify the
calculations under this section.

    The annual payment will be made on the last work day before the annual
Christmas holiday with any inquired adjustment for that last day being paid
within seven (7) days. Payment will be prorated to the nearest one hundredth
(.01) of a cubic foot.

    Employees who quit or are terminated during the year shall not be entitled
to any payment under this program. Employees who retire during the year or are
absent due to an on‑the‑job or off- the‑job injury shall receive a pro rata
share based on months worked during the year.

    Employees who retire during a month or are absent due to an on‑the‑job or
off‑the‑job injury shall receive the monthly payment on a pro rata share based
on days worked in the month, except a person who is injured on the job will
receive the full monthly payment for the month the injury occurred. In addition,
absence due to vacation, holiday or bereavement will not be considered as time
away from the job for purposes of the monthly payment.

10

--------------------------------------------------------------------------------

4.9 Jury Duty

    An employee who is required to report for jury duty on a day when he
otherwise would have worked shall receive a day's regular straight‑time pay for
up to a maximum of twenty (20) days per calendar year. The Company can require
verification of jury duty served.

    It is understood that if an employee is released from jury duty so that he
can reasonably report for work at least three (3) hours before the end of his
scheduled shift, he must report for work on that day.

 

ARTICLE 5
Military Service

5.1 Military Service

    Employees' rights shall not be forfeited because of military service with
the government. The Company agrees to abide by national laws covering rehiring
of veterans.

ARTICLE 6
Holidays

6.1 Paid Holidays

    The following holidays shall be classified as paid holidays: the day
preceding Town Meeting Day, Town Meeting Day, Memorial Day, Fourth of July,
Labor Day, Rock of Ages Employee Appreciation Day (to be observed on the Tuesday
following the Monday Labor Day), Veterans' Day, Thanksgiving Day, Friday after
Thanksgiving Day and Christmas Day. In addition, there shall be a paid holiday
for New Year's Day, subject to the following terms and conditions: To be
eligible for this holiday, an employee must satisfy all eligibility requirements
of this Article. In addition, the employee must work during the week in which
the New Year's holiday falls. Payment of the Christmas holiday does not affect
eligibility for the New Year's holiday.

    No holiday pay will be granted until an employee has been in the employ of
the Company for a period of at least thirty (30) calendar days. If an employee
quits before he has thirty (30) working days' service, no holiday pay is due. If
he is laid off or discharged through no fault of his own before he has
accumulated thirty (30) working days' service, any holiday which fell within the
period of his employment and discharge or layoff becomes due and payable. After
thirty (30) days' service, any holiday which falls within the first thirty (30)
days after a layoff becomes due and payable to the laid‑off employee.

    During the week of a paid holiday, the employee must work a minimum of a
full scheduled work week excluding the holiday or holidays less one (1)
scheduled workday. Exceptions to the above rule can be made only by prior
arrangements with management. Sickness during the week of holiday shall not
disqualify an employee if he has notified his employer.

    When a holiday falls within an employee's vacation week, the employee shall
receive pay for that day in addition to vacation pay.

11

--------------------------------------------------------------------------------

 

    If a man is injured on the job, he shall be eligible for holiday pay for one
(1) year or as long as he is receiving Worker's Compensation provided his doctor
states he will return to work.

    A man absent because of an off‑the‑job accident or sickness shall be
eligible for paid holidays for one (1) year during such time as he is eligible
to draw accident and health benefits under the present health and welfare plan
and/or Social Security disability benefits.

    In the event of a State or Federal law affecting the date on which holidays
are celebrated, the parties hereto will negotiate with respect to appropriate
changes in this Article with the understanding that the number of holidays will
remain the same as set forth above.

    Employees who are laid off during either of the weeks in which Town Meeting
days or Thanksgiving falls shall not be eligible for holiday pay in those weeks.
Instead, such employees must as individuals report to work on the first work day
following the conclusion of any such layoff and such employees may collectively
and mutually agree with the Company on days when they will take personal days
off with pay if they were otherwise eligible for the holiday pay. Such personal
days must be taken within thirty (30) days after the first work day following
the conclusion of the layoff in question and if mutual agreement is not reached,
the employees will receive pay in lieu of any holidays to which they were
entitled.

ARTICLE 7
Vacation

7.1 General

    The vacation period will be May 1 to May 1. Each employee shall have free
choice in selecting his vacation time, and such choice will be allowed insofar
as possible. Applications for vacation shall be made to management by May 15 of
each year. If the Company has not denied the employee's vacation request by June
1, the employee will be granted his requested vacation period, except in
emergency situations. Employees who fail to submit a vacation request prior to
May 15 will lose their right to a resolution of conflicts by seniority as set
forth in the following paragraph.

    Whenever there is a conflict in dates among employees putting in for
vacation time, the employee with the longest service with the Company shall have
priority, unless the Company is able to show that the employee's presence during
the requested period is indispensable.

    Vacations shall be taken in periods of seven (7) consecutive days within one
(1) vacation period.

    One (1) weeks' earned vacation, meaning time away from the job, shall be
compulsory. The above requirements may be modified by agreement between the
Company and the employee and a copy of same shall be given to the Union. The
requirement for compulsory vacation, meaning time away from the job, shall not
apply to any employee who has not worked for eight (8) consecutive weeks as a
result of layoff, injury or sickness.

12

--------------------------------------------------------------------------------

    Vacations will be granted to employees who have fulfilled the following
requirements prior to May 1:

        (a) Employee must have worked ninety (90%) percent or more of the
regular hours worked by the quarries during his period of employment for the
twelve (12) months preceding May 1, the start of the vacation period, to be
eligible for full vacation earned.

        (b) Three‑fifths (3/5th) of full vacation earned if employee has worked
eighty (80%) percent of the quarry hours schedule.

        (c) No vacation earned if employee has worked less than eighty (80%)
percent of the quarry hours scheduled.

    Temporary layoff of sixty (60) days or over, USWA strike time, or shutdowns
due to business conditions do not count as earned time but do not terminate
length of accumulated service.

    EXAMPLE: A man works two (2) years for one (1) employer and then is laid off
for a period of nine (9) months. At the end of the nine (9) months he returns to
work for the same employer and works two (2) more years. His earned time is four
(4) years.

    An employee who has been employed by the Company for at least six (6) months
shall be credited with up to a maximum period of one (1) year, for time lost
because of the employee's sickness as earned time and accordingly the employee
will be paid vacation pay. An employee who loses time up to one (1) year due to
sickness, and receives vacation pay therefore shall on return to work where last
employed be entitled to vacation pay only for such time that he actually works.

    EXAMPLE: A man works two (2) years and three (3) months for the Company and
then is absent from work for nine (9) months because of sickness. At the end of
the nine (9) months' sickness he returns to work. The earned time is three (3)
years. If, after receiving vacation pay, he then only works another two (2)
months, he is entitled to 2/12ths of one (1) week's vacation; six (6) months,
6/12ths of one (1) week, and so forth. Time lost by quarry shutdown, inclement
weather, or absence sanctioned by management in writing shall not be deducted
from an employee's earned time.

7.2 Vacation Payments

    Payments for vacation pay to employees entitled to one (1) weeks' vacation
or fraction thereof will be made in advance. Vacation pay for the second (2nd)
and third (3rd) week's vacation or fraction thereof will be made in advance of
the time off or may be paid in lieu of time off as follows: Second (2nd) week or
fraction ‑ first regular pay day after return to work from time‑off vacations.
Third (3rd) week or fraction ‑ regular pay day preceding Christmas Day but at
least one (1) week before Christmas Day.

    Such vacation (time off) or vacation pay shall be paid at the straight time
hourly rates of pay (excluding a shift premium) in effect for said employees at
the time of taking vacation or receiving fractional vacation pay upon separation
from employment. In figuring all earned vacation, a percentage of the regular
straight‑time hours worked during the year preceding May 1 will be used to
determine the vacation pay. Overtime is not to be used in computing vacation
time.

 13

--------------------------------------------------------------------------------

7.3 Amount of Vacation

    Vacations will be granted to employees as follows:

        (a) First Week. One (1) week's vacation or fraction thereof will be
granted employees with less than one (1) year of industry service on May 1 based
upon the number of months he has been employed in accordance with the table
below. This will establish him on a May 1 to May 1 basis for future vacation
calculations.

Length of Industry Service    Vacation       1 mo. 1/12 of a week 3.3 hours 2
mos. 2/12 of a week 6.6 hours 3 mos. 3/12 of a week 10.0 hours 4 mos. 4/12 of a
week 13.3 hours 5 mos. 5/12 of a week 16.5 hours 6 mos. 6/12 of a week 20.0
hours 7 mos. 7/12 of a week 23.1 hours 8 mos. 8/12 of a week 26.4 hours 9 mos.
9/12 of a week 30.0 hours 10 mos. 10/12 of a week 33.0 hours 11 mos. 11/12 of a
week 36.3 hours 12 mos. 1 week 40.0 hours

    (b) Second Week. Employees with one (1) or more years of industry service on
May 1 shall be entitled to two (2) weeks' vacation or any fraction thereof
computed in accordance with the following table.

Length of Industry Service Vacation 1 mo. 1/12 of 2 weeks 6.5 hours 2 mos. 2/12
of 2 weeks 13.3 hours 3 mos. 3/12 of 2 weeks 20.0 hours 4 mos. 4/12 of 2 weeks
26.6 hours 5 mos.  5/12 of 2 weeks 33.3 hours 6 mos. 6/12 of 2 weeks 40.0 hours
7 mos. 7/12 of 2 weeks 46.6 hours 8 mos. 8/12 of 2 weeks 53.3 hours 9 mos. 9/12
of 2 weeks 60.0 hours 10 mos. 10/12 of 2 weeks 63.6 hours 11 mos. 11/12 of 2
weeks 73.3 hours 12 mos. 2 weeks 80.0 hours

14

--------------------------------------------------------------------------------

        (c) Third Week. Employees will be granted a third (3rd) week's vacation
or fraction thereof computed on a May 1 to May 1 basis beginning the second
(2nd) May of his continuous employment in the industry as follows:

2nd May - 1 day - 8 hours 3rd May - 2 days - 16 hours 4th May - 3 days - 24
hours 5th May - 1 week - 40 hours          

        (d) Fourth Week. Employees will be granted a fourth (4th) week's
vacation computed on a May 1 to May 1 basis beginning with the twenty-fifth
(25th) May of his continuous employment with the Company.

    Effective May 1, 1996 employees will be granted a fourth (4th) week's
vacation or fraction thereof computed on a May 1 to May 1 basis beginning with
the twenty‑first (21st) May of his continuous employment with the Company as
follows:

21st May - 1 day - 8 hours 22nd May - 2 days - 16 hours 23rd May - 3 days - 24
hours 24th May - 4 days - 32 hours 25th May - 5 days - 40 hours

    For the purpose of this Article, an employee's industry service shall be
deemed terminated in the event the employee voluntarily leaves the industry.

    For the purposes of computing vacation pay or fractions thereof, an employee
hired on or before the fifteenth (l5th) day of a month shall be credited with
full pro rata vacation pay otherwise attributable to that month, and an employee
hired after the fifteenth (l5th) day of a month shall not be credited with any
pro rata vacation for that month. An employee whose employment terminates on or
after the fifteenth (15th) day of a month shall be credited with full pro rata
vacation pay otherwise attributable to that month. An employee whose employment
terminates before the fifteenth (15th) day of a month shall not be credited with
pro rata vacation for that month.

    EXAMPLE: A man comes to work on February 13, 1980. On May 1, 1980, he has
completed three (3) months of employment and he is entitled to fractional
vacation pay of 3/12ths of one (1) week. On May 1, 1981, the second (2nd) May of
his employment he is entitled to two (2) weeks and one (1) day. On May 1, 1982,
he would be entitled to two (2) weeks and two (2) days; May 1, 1983 ‑ two (2)
weeks and three (3) days; and May 1, 1984 ‑ three (3) weeks. It is assumed in
this example that the man worked at least ninety percent (90%) of the scheduled
hours worked by the quarry during each of the applicable twelve (12) month
periods. If he has worked eighty (80%) percent of the time, he will receive
three‑fifths (3/5ths) of the vacation pay otherwise due.

15

--------------------------------------------------------------------------------

    An employee who is laid off, discharges or quits is to be allowed vacation
benefits prorated according to his months of service; for example, one (1)
month=1/12th; three (3) months'=3/12ths;ten (10) months'=10/12ths, etc.

 ARTICLE 8
Bereavement/Birth of a Child

8.1 Bereavement Pay

    In the event an employee suffers the death of his brother, sister,
stepmother, stepfather, stepson, stepdaughter, spouse's father, spouse's mother,
spouse's stepmother or stepfather, the employee shall be allowed up to three (3)
days off with pay, at the straight time hourly rate of pay. If interment is
postponed to a later date and occurs during the employee's scheduled work day,
the employee may take one (1) of the three (3) foregoing days off with pay on
the day of interment.

8.2 Birth of a Child

    An employee will be entitled to a day off with pay for the birth of the
employee's biological child or adoption.

8.3 Five (5) Days

    In the event an employee suffers the death of their spouse, child, mother,
father or grandchild, the employee shall be allowed up to five (5) days off with
pay, at his rate of pay.

8.4 One (1) Day

    In the event an employee suffers the death of their "significant other", the
employee shall be allowed one (1) day off with pay, at his rate of pay. If an
Employee attends the funeral of his grandparent or the grandparent of his spouse
or the employee's spouse's sister or brother, and it takes place on a day when
he otherwise would have worked, he shall not suffer a loss of any straight time
pay for that day.

ARTICLE 9
Group Insurance

9.1 Group Insurance

    The Company agrees to provide group insurance to employees and dependents as
set forth herein.

9.2 Benefits

        (a) The health and welfare plan administered by the Company or its
administrator as selected by the Company shall provide for benefits as follows:

               (i) Group Life Insurance ‑ $60,000.

16

--------------------------------------------------------------------------------

    Company shall continue to provide life insurance coverage for employees who
are on laid‑off status for up to a maximum of three (3) months. In the case of a
seasonal layoff that exceeds three (3) months, the Company will continue to
provide life insurance coverage for those employees who will return when the
quarries reopen. If an employee who is on seasonal layoff is notified that they
are permanently laid off, the Company will provide life insurance coverage for
three (3) months starting at the date the employee was initially put on seasonal
layoff.

            (ii) Sickness and Accident Insurance—;$345.00 per week effective May
1, 2006, $350.00 per week effective April 30, 2007, $355.00 per week effective
April 28, 2008, for 52 weeks with Social Security offset for the last 26 weeks
thereof; eligibility commences on the first (1st) day of accident or
hospitalized sickness and the fifth (5th) day of non hospitalized sickness.
Effective May 1, 2000, if an employee qualifies for sickness and accident
insurance because of five (5) days of non hospitalized sickness and remains
qualified for at least one (1) additional week, the Company will pay the
employee the current rate for the unpaid five (5) day qualifying period.

            (iii) Accidental Death or Dismemberment Insurance ‑ $60,000.

            (iv) Paid‑up Term Life Insurance.

    (1) Employees with ten (10) or more years of service retiring on a regular
pension will be given a $8,000 term life insurance policy or other funding
mechanism on terms satisfactory to the Union.

    (2) Employees with ten (10) or more years of service retiring on an early
retirement pension will be covered by a regular $8,000 term life insurance
policy or other funding mechanism on terms satisfactory to the Union; or until
age sixty‑five (65) when it will be eliminated and replaced by a $8,000 term
life insurance policy or other funding mechanism on terms satisfactory to the
Union.

    (3) Any employee with ten (10) or more years of service becoming totally
disabled after May 1, 1981 will continue to receive coverage for the full amount
of life insurance then in effect until he becomes substantially employed, as
determined by the Company and Union, at which time the insurance will be
eliminated completely; or until age sixty‑five (65) when it will be eliminated
and replaced by a $8,000 term insurance policy or other funding mechanism on
terms satisfactory to the Union.

    (4) The full amount of life insurance shall apply to employees with at least
ten (10) years service, and the amount of insurance shall be prorated down by
years of service for employees with less than ten (10) years of service.

    (5) Health Insurance-The Company shall provide four (4) health insurance
plans equivalent to the Blue Cross Vermont Health Partnership (VHP), the Blue
Cross Vermont Freedom Plan 100 (VFP100), the Blue Cross Vermont Freedom Plan 500
(VFP500) and the Blue Cross J Plan, subject to the following general conditions:

17

--------------------------------------------------------------------------------

    1)  Company will provide J or equivalent plan (including vision), with
employee contributions of 17%, 18% (1-1-2008), and 19% (1-1-2009).

    2)  Company will provide VHP or equivalent plan (including vision and
dental) with employee contributions of 14% (1-1-2007), 16% (1-1-2008), and 18%
(1-1-2009).

    3)  Company will provide VFP 100 or equivalent plan (including vision) with
employee contributions of 15% (1-1-2007), 16% (1-1-2008), and 17% (1-1-2009).

    4)  Company will provide VFP 500 or equivalent plan (including vision) with
employee contribution of 3% beginning 1-1-2007.

    5)  The Company has the right to rate the health plans separately.

    6)  Effective immediately, new employees may not enroll in VHP or J plans.
If they take health insurance, they must take a VFP plan. They will be eligible
to take other plans, if offered, after they are with the company for six years.

    7)  There will be an open enrollment period ending June 1, 2006 for the
purpose of changing between the J Plan and VHP Plan only. After this, employees
who are enrolled in the J or VHP plans cannot switch between these two plans,
but may switch to a VFP plan when it is available. Once an employee selects a
VFP plan or opts out of the health insurance plan, the employee is not eligible
for a VHP or J plan.

    8)  Employees on either VFP Plan may purchase dental by paying 50% of the
premium.

    9)  Employees may choose to opt out of health plans and obtain a monthly
stipend of $250 paid once per month through payroll. To be eligible, an employee
must demonstrate that he has insurance elsewhere.

        (6) Retiree Health Insurance - The Company will pay the full premium for
health insurance for one month for every five years of continuous service (up to
a maximum of three months) for retirees, provided they are not eligible for
health insurance through their spouse or from another employer.

            (b) The insurance benefits which are provided for by the Company
shall be described in a brochure which shall be distributed to employees by the
Company. The terms and conditions under which such benefits are provided are
governed by insurance agreements between the Company and its insurance carriers.

9.3 Contributions
 

    The Company shall maintain life insurance coverage for the duration of the
seasonal layoff or for a period of three (3) months, whichever is longer
(provided that any seasonal layoff that becomes a permanent layoff shall result
in no more than three (3) months coverage) and shall continue its contributions
for the health insurance coverage of a laid-off employee for the same period
(provided the employee makes his contribution if any is required). If the
employee is laid off on or before the fifteen (15th) of a month, that month
shall be considered the first of the period; and if the employee is laid off
after the fifteenth (15th) of a month, the following calendar month shall be
considered the first (1st) of the period. If an active employee dies, the
Company will continue health insurance coverage for qualifying survivors (if
any) for a period of three (3) months at no cost to said survivor(s). This
provision shall not apply to employees on layoff, Workers Compensation, or
sickness and accident insurance. To keep policies in force, both Company and
employee must pay his share while the employee is off the job because of
sickness and accident, strike or lockout or any other suspension in the industry
beyond the control of either management or labor.

18

--------------------------------------------------------------------------------

9.4 Disability

    If an employee is permanently and totally disabled, the Company shall
continue its contribution for up to six (6) months, as described in previous
section "Contributions," and thereafter, the Company will provide such health
insurance contributions (provided the employee makes his contribution, if any is
required) for five (5) years from the date when he ceased to work due to such
disability. The Company shall thereafter continue its contributions, for
individual coverage only, as long as the employee is permanently and totally
disabled, or until he reaches age sixty-five (65), whichever occurs sooner;
provided, that the Company will not make any contributions described in this
section during any period when the employee or his spouse is employed and group
health insurance benefits are available to them, or after he reaches age
sixty-five (65). The Company and Union may amend this subsection by mutual
Agreement.

9.5 Retired Employees

    Effective May 2, 1981, any employee who has retired between April 30, 1975
and April 28, 1990 under the provisions of the Barre Belt Granite Employer‑Union
Pension Plan shall be allowed to continue group insurance coverage in the amount
of $3,000 of term coverage, subject to any applicable insurance carrier rules
and regulations. The full cost of such coverage will be paid by the retired
employee at the group rate applicable to the term life insurance including such
insurance for retired employees being provided through the Company. The premium
is to be paid by such retired employee.

9.6 Consultant

    The Company is authorized to utilize the services of an impartial
professional consultant as deemed necessary to advise them concerning the proper
operation of the insurance program.

9.7 Insurance Objectives

    The parties agree to consider and implement by agreement health insurance
cost containment measures with a view to improving and increasing the quality
and efficiency of health care.

9.8 Delinquency

    If the Company is delinquent more than thirty (30) days pursuant to this
section; if the Union gives written notice to the Company of its intent to
withhold the services of employees; and if the Company has not cured the
delinquency by the appropriate payment or by entering into an arrangement
satisfactory to the Trustees by the sixtieth (60th) day after the delinquency
began; then the Union shall have the right to withhold the services of employees
of the Company beginning on the sixtieth (60th) day of delinquency or fifteen
(15) days after notice from the Union, whichever occurs later, if and as long as
the Company is in violation of this section. For purposes of this paragraph, the
Trustees shall be deemed to have delegated the judgment concerning whether the
appropriate payment or a satisfactory arrangement has been reached to the
Administrator. In addition, the employer shall be responsible for the payment of
all wages (including interest at the legal rate in Vermont) that would have been
earned in normal working hours during any strike called on account of delinquent
contributions.

19

--------------------------------------------------------------------------------

9.9 Workers Compensation

            (a) If an employee has to leave work due to a Workers Compensation
injury and is unable to return, he shall suffer no loss of straight time pay for
that day.

            (b) It is the intent of the Company to attempt to return all
employees suffering an injury on the job to their regular job as set forth
herein. An employee disabled by a compensable injury under applicable Workers
Compensation law will be reinstated by the Company when his or her inability to
work ceases provided recovery occurs within two (2) years of the onset of the
disability.

            An employee who recovers within two (2) years of the onset of the
disability will be reinstated to the employee's former job or one suitable under
the law given the position the employee held at the time of the injury and the
employee's ability to safely perform the duties of the available position. An
employee shall suffer no loss of seniority when reinstated in accordance with
this Section.

            (c) If an employee returns to work prior to the tenth day of
disability, they shall receive pay for the second, third, and fourth day of
disability.

            (d) The Company agrees to comply with applicable laws governing
unemployment compensation and worker's compensation for employees.

 

ARTICLE 10
Pension Plan Agreement

 

10.1 Merger of the Pension Plan

    The Barre Belt Granite Employer—Union Pension Plan (the "Plan") has merged
with and into the Steelworkers Pension Trust (the "Pension Trust") pursuant to
the terms of a certain merger agreement (the "Merger Agreement") between the
Plan and the Pension Trust, the terms of which are incorporate herein by
reference. (Hereafter, the merger of the Plan and the Pension Trust is referred
to as the "Merger".)

10.2 Incorporated Documents

    This Article 10 incorporates by reference the terms of a Merger Agreement
between the Plan and the Pension Trust, and the provisions of the documents
governing the Pension Trust.

10.3 Contribution Rate

            (a) The month for which the contribution is due is referred to as
the "benefit month" and the month prior to the benefit month is referred to as
the "wage month." Effective May 1, 2006, the Employer shall contribute to the
Pension Trust each and every benefit month a sum of money equal to $1.55 per
hour for each hour worked by all Covered Employees during the wage month.
Effective April 30, 2007, the contribution shall increase to $1.60 per hour.
Effective April 28, 2008, the contribution shall increase to $1.65 per hour.

           (b) For purposes of determining the pension contribution, employees
on seasonal winter layoff (as described in section 12.6 only) will be credited
with one (1) hour for every two (2) hours of the scheduled work hours during the
seasonal winter layoff period.

 20

--------------------------------------------------------------------------------

10.4 Covered Employees

    Covered Employees are all employees employed within the Union's Bargaining
Unit who were actively employed by the Employer for any length of time during
the wage month. The Employer is required to make a contribution to an employee
whose employment is terminated during the wage month.

10.5 Hours Worked

    The term "Hours Worked" means not only hours actually worked by Covered
Employees, but also hours not actually worked but for which Covered Employees
were paid because of vacation, holidays, jury duty or bereavement leave.

10.6 Payment of Contributions

    Contributions are due from the Employer on the fifteenth (15th) day of the
benefit month, commencing with the benefit month of February 1999 and each and
every month thereafter so long as this agreement is in force.

10.7 Coverage—Newly Hired Employees Not Previously Covered

    Newly hired employees not previously covered by the Pension Trust are not
considered Covered Employees until the first (1st) day of the first calendar
month immediately after the commencement of employment. Such calendar month is
the new employee's first (1st) benefit month. The immediately preceding calendar
month is the employee's first (1st) wage month.

10.8 Coverage-Newly Hired employees Who Were Previously Covered

    Newly hired employees previously covered by the Pension Trust are considered
Covered Employees as of the first (1st) day of the first calendar month
immediately after the commencement of employment. This calendar month is the
employee's first (1st) benefit month and the immediately preceding calendar
month is the employee's first (1st) wage month.

10.9 Contribution Reports and Data

    The Employer shall transmit to the Pension Trust with each contribution a
contribution report on the form furnished by the Pension Trust on which the
Employer shall report the names, status, hire and termination dates as
applicable, as well as the total hours paid to each covered employee during the
wage month. The Employer shall provide a copy of this report to the Union. The
Employer further agrees to supply to the Pension Trust such further information
as may from time to time be requested by it in connection with the benefits
provided by said Pension Trust to said employees, and to permit audits of its
books and records by the Pension Trust for the sole purpose of determining
compliance with the terms and conditions of this agreement.

10.10 Delinquent Employers

    In the event that an Employer fails to maintain affiliation in good standing
with the Pension Trust, the Employer shall be in violation of this Article 10,
in addition to all other applicable standards. Immediately upon termination of
the Employer's affiliation with the Pension Trust, the Union and the employees
may withhold all services from the delinquent Employer until such time as the
default has been cured to the satisfaction of the Pension Trust and the Union.
In addition, the Company shall be responsible for the payment of all wages
(including interest at the legal rate in VT), that would have been earned in
normal working hours during any strike called on account of delinquent
conditions.

 21

--------------------------------------------------------------------------------

ARTICLE 11
401(k) Plan

 

11.1 401 (k) Plan

    The Company agrees to establish and administer one 401(k) program for all
its union employees which will comply with all the requirements of ERISA, the
Internal Revenue Code and any other applicable laws.

    The Company agrees to match up to thirty (30%) percent of an employee's
first $l,000 contribution per year and ten (10%) percent thereafter per year up
to the maximum contribution allowable by law per year.

 

ARTICLE 12
Seniority

12.1 Seniority

            (a) In administering seniority, the five (5) quarries of the Company
will be considered as one (1) unit.

            (b) The job classifications hereinabove listed in Section 4.1 shall
be combined in a single classification for purposes of seniority for the quarry
operations of the Company.

            (c) Seniority shall apply in the promotion, demotion, transfer,
filling of job vacancies, layoffs, and recall of employees subject to ability
and physical fitness among employees in the same seniority classification as
defined above. Ability means the knowledge and/or experience relating to the job
in question at the time of posting for the position. Temporary employment of
thirty (30) days or less shall not be considered towards ability in connection
with bid for permanent position.

            (d) Positions at the Bethel Quarry of Rock of Ages Corporation are
not required to be posted and will be offered on a voluntary basis.

            (e) Permanent positions shall be posted within ten (10) working days
of vacancy. Temporary positions shall be posted if the vacancy is expected for
more than thirty (30) days.

            (f) Promotion job openings will be posted by the Company for five
(5) days. Management will select the qualified applicant and give notice of the
employee selected in writing to the Union. An employee awarded a full-time or
spare position may not bid on another job for six (6) months. Any employee
awarded a posted job which has not commenced after ten (10) working days, may
bid on another posted job. An awarded job, except a spare position that has not
been filled after thirty (30) working days, must be reposted. Newly hired
employees shall be ineligible to bid for any job for a period of three (3)
months from their respective dates of hire. An employee can sign more than one
(1) posted position, however, the employee can only be awarded one (1) position.

22

--------------------------------------------------------------------------------

            (g) It shall be understood that a man who has been asked by
management to change from one job classification to another will retain his
total seniority. The employee so transferred will have a thirty (30) consecutive
day trial period, sickness and absence excluded, with right to return to former
job with former status. However, in cases where an employee requests and is
granted a transfer, his total seniority will be retained and there will be a
thirty (30) day trial period. An employee desiring to relinquish a full time or
spare position within thirty (30) days of the award date must notify the company
in writing with a copy to the union. After 30 days, a spare position can be
relinquished by mutual agreement between the employee and the company or by
providing the company six (6) months written notice.

            (h) With regard to the filling of permanent positions where previous
posting awards for spares have been made based on company seniority, ability and
physical fitness in accordance with Section 4.7(i), the permanent positions will
be awarded to the spare most senior in that position. As necessary, further
spare openings will be posted and awarded on the basis of seniority, ability and
physical fitness, in accordance with the contract. Employees can only hold one
(1) spare position at a time. The Company and the Union agree that the nature of
the spare position is that the job generally will not commence after ten (10)
working days and will not be filled within thirty (30) days. For purposes of
this Section, a spare position will be considered to have commenced and have
been filled upon the award of the spare position subject only to the trial
period set forth in the preceding paragraph. Each spare shall be entitled to the
said thirty (30) day trial period and shall not assume the permanent position
until the satisfactory completion of said trial period. Due to the special
working conditions and safety concerns involved, the training/trial period for
spare rigger/carpenter will be three hundred (300) working hours.

            (i) Employees on layoff shall retain their seniority for a period of
twelve (12) months. If an employee on layoff is not recalled within twelve (12)
months, the employee forfeits all seniority and the Company has no obligation to
recall that employee. If employee is hired after the twelve (12) month period,
he will be considered a new employee. If an employee on layoff is asked to
return to work within twelve (12) months of layoff and refuses to return, the
employee shall be considered a voluntary quit.

            (j) The procedure for notifying a laid‑off employee to return to
work will be by certified mail and a period of one (1) week from the time of
mailing will be granted to the employee for reporting. It will be the employee's
responsibility to notify the Company of any change in address.

            (k) An employee who quits or is discharged for cause forfeits his
seniority.

            (l) If an employee is temporarily laid off and later asked to return
to work, with a guarantee of at least three (3) months' work and refuses to do
so, then this constitutes a break in his length of service. If he is employed at
a later date, it will be necessary to begin anew to build up years of service
and earned time.

23

--------------------------------------------------------------------------------

12.2 Seniority Rosters

    A roster giving the seniority and job classification of all employees in the
bargaining unit will be made available to the Union. These rosters will be
revised twice each year in April and October. The company will provide ample
copies to all officers and stewards for the purposes of posting throughout the
Barre and Bethel quarry operations. One (1) copy of the roster will show
individual rates of pay. The one (1) copy showing pay rates will only be sent to
the President of the Local USW #4 and will be kept confidential.

12.3 General Leave of Absence

    Any employee may be granted a period of ninety (90) days' leave of absence
in any one (1) calendar year without pay and without loss of seniority with the
consent of the Company and the Union. Such employee is forbidden to accept
employment elsewhere for wages; except that an employee who is granted a leave
of absence for reasons of health may accept employment during such leave of
absence. Upon the request of the Company, the employee shall secure a doctor's
certificate with respect to his condition of health. Employees granted a leave
of absence for reasons of health shall accumulate seniority during such leave of
absence.

    Management agrees to grant, on request, a leave of absence to employees for
Union activities or political purposes when request is made in writing and such
time will not be deductible from an Employee's earned time. The seniority for
such Employees shall accumulate for a maximum period of one (1) year during such
leave of absence.

    An Employee who is a member of the Union Executive Board shall be granted a
leave of absence of up to three (3) years to serve as full-time President of the
Union. During such leave he shall accumulate industry service and shall retain
seniority with the Company as of the date the leave begins; he shall not be
eligible for wages or fringe benefits.

12.4 Transferring out of the Bargaining Unit

    Employees transferred out of the bargaining unit on or after May 1, 1962
shall retain their seniority status for a period of three (3) years. If returned
to the bargaining unit after three (3) years, they will return as new employees.

12.5 New Employees

    Newly hired employees will be given a fifty (50) working day probationary
period. Seniority during those fifty (50) working days is earned upon completion
of probation.

    An employee who is qualified for the probationary period one (1) year and
who works less than the fifty (50) working days before he is laid off is
entitled to accumulate months of seniority in fulfilling fifty (50) working days
if he is hired the next year.

12.6 Seasonal Winter Layoff

            (a) On or before the Monday preceding the Thanksgiving holiday, the
Company will post a winter layoff notice and a blank voluntary work assignment
sheet. The winter layoff notice will recite the date that normal quarry
operations will be curtailed for the winter season, the date on which normal
quarry operations will resume in the spring and a summary of the procedures and
rules set forth in this Article.

24

--------------------------------------------------------------------------------

            (b) Employees desiring winter work assignments on a voluntary basis
agree to sign the voluntary winter work assignment sheet at the Central Quarry
Office no later than ten (10) calendar days of the Company's postings. Employees
must sign the voluntary winter work assignment sheet at the Central Quarry
Office in person in the presence of a representative of the Company who is not a
member of the Union. Employees may only sign for job assignments for which they
are qualified under the provisions of this Article 12.

            (c) Failure to sign the voluntary winter work assignment sheet in
the quarry office within the time limit will be conclusively deemed by both the
Company and the Union that the individual has elected voluntary layoff and
waives all rights of grievance with respect to the recall of employees from the
voluntary winter work assignment sheet by the Company. The Company agrees to
make its decisions with respect to which employees will work during the winter
layoff and to post work assignments not later than five (5) working days from
the expiration date of the sign-up.

            (d) The Company will assign the work during the winter layoff by
seniority subject to ability and physical fitness. The Union agrees that any
disputes regarding the work assignments will be brought to the attention of
management within five (5) days from the date of posting in accordance with the
grievance procedure set forth in Article 16. If a sufficient number of qualified
employees do not sign the voluntary work assignment sheet, the Company will
assign the winter work to qualified employees by inverse order of seniority. The
Company will provide a list in the Central Quarry Office during the winter
period where employees on voluntary layoff may sign to indicate their
willingness to return to work. The Company will recall qualified employees
signing this list by seniority to the extent openings permit.

              (e) Because of the application of the twelve (12) month recall
provision, no quarry personnel will be terminated during the winter layoff and
no employee choosing voluntary layoff will suffer any loss of seniority or
termination. In the event the Company determines to make a permanent layoff
during the winter layoff period, such layoff will be in accordance with Section
12.1 of this Article and shall not apply to senior employees on voluntary
layoff.

               (f) Employees who are on layoff under this Section shall notify
the Company should they leave town for any period of time that may prevent the
employee from responding to any written notice of recall, either scheduled or
unscheduled, within a period of one (1) week.

12.7 Quarry Preference

    The employee will have the opportunity to indicate a preference to work in
the Barre Quarries, Bethel quarries, or both if the work is needed. Assignment
to the location will be according to the provisions of Article 12.6. In the
event the employee signs up to work in both quarry locations, management will
determine which quarry location an employee is to be assigned, regardless of
seniority. In the event any quarry operation is changed, shutdown, work force
reduced, re-started, or any other operational decision made during the seasonal
winter layoff period, employees will be reassigned according to article 12.6.

25

--------------------------------------------------------------------------------

ARTICLE 13
Bonus Plan

13.1 Bonus Plan

    All quarry operation employees will receive a bonus for all paid hours which
shall be based on total service with the Company as of May 31:

Years of Service   Bonus 5   6 1/4   cents per hour 6   7 1/2      "      "     
" 7   8 3/4      "      "      " 8   10          "      "      " 9   11 1/4   
"      "      " 10   12 1/2    "      "      " 11   13 3/4    "      "      " 12
  15          "      "      " 13   16 1/4    "      "      " 14   17 1/2   
"      "      " 15   18 3/4    "      "      " 20   20          "      "      "
25   25          "      "      " 30   30          "      "      " 35  
35          "      "      " 40   40          "      "      " 45   45         
"      "      "

 

    For the purpose of this Article, all paid hours shall include overtime
(including premium rate), holidays, vacations and call out pay.

13.2 Bonus Plan Payments

            (a) Bonuses will be paid semi‑annually, on or before the last Friday
prior to July 1 and the last Friday prior to the start of the winter shutdown
period. The bonus payment prior to Christmas will be based on hours paid between
June 1 and November 30, and the payment prior to July 1 will be based on hours
paid between December 1 and May 31. To be eligible for payment, the employee
must be on the Company payroll at the time of paying except in cases of
retirement or layoff. A discharge will cancel accumulated bonus as well as years
of service with the Company.

            (b) The Company shall furnish to the member, at the time of
seniority bonus distributions, a separate record of hours paid, rate of pay and
period covered.

26

--------------------------------------------------------------------------------

ARTICLE 14
Union Security

14.1 Mandatory Membership

    It shall be a condition of employment that all employees of the Company
covered by this Agreement who are members of the Union in good standing on the
effective date of this Agreement shall remain members in good standing and those
who are not members on the effective date of this Agreement shall, on or before
the 31st day following the effective date of this Agreement, become and remain
members in good standing in the Union. It shall be also a condition of
employment that all employees covered by this Agreement and hired on or after
its effective date shall, on or before the 31st day following the beginning of
such employment, become and remain members in good standing of the Union.

14.2 Location of Stewards

    Stewards who are either elected or appointed by either the members of the
Union or the Union President will remain in the areas in which they were elected
or appointed so far as possible. The Company shall have the right to assign the
Steward to another area for a temporary period or permanently if the area is
being permanently or temporarily closed or if the Steward successfully bids to a
job outside of the area.

 

ARTICLE 15
Check-Off

15.1 Check-Off

    The Company agrees to deduct each month from the wages payable to any
employee who authorizes the Company to do so, through a signed authorization
card (Union Form 530), the Union monthly dues, assessments uniformly imposed on
all members and, if owed, the Union's initiation fee. Said amount shall be as
designated by the International Treasurer of the Union. The Company shall then
remit by the end of each month all sums so deducted to the International
Treasurer, United Steelworkers, PO Box 951667, Cleveland, OH 44193.

15.2 Union Copy

    The Company shall also transmit by the end of each month to an officer
designated by the Local Union a copy of the list of employees from whom
deductions are made and a list of new hires during the month.

15.3 Dues Penalty

The Company will be responsible for the collection of dues prior to payment of
closeout due to termination (quit or discharge) of employment. Failing to
collect, the Company will be liable for payment(s) to the Union if it fails to
collect from the terminated member.

27

 

--------------------------------------------------------------------------------

 ARTICLE 16
Dispute Settlement

16.1 Dispute Steps

            (a) Any difference which may arise as to the meaning or application
of this Agreement or any Memorandum Agreement between the parties as to
compliance with the terms of such agreements shall be resolved as follows:

            Step 1: Between the foreman and employee involved and/or Union
Steward and/or other Union representative. Grievances must be submitted within
ten (10) workdays of the time the subject of the grievance becomes or should
have become known to the aggrieved employee or Union.

            Step 2: Between the Union Steward and/or other Union representatives
and the Quarry Manager. If the matter is not settled within five (5) workdays of
initiating this step, it may be referred to Step 3.

            Step3: Between the Union President and/or Union Steward and the Vice
President of Quarry Operations and/or the Quarry Manager. If the matter is not
settled at this step, then a formal written grievance will be submitted within
five (5) working days.

            Step 4: Between the United Steelworkers of America Staff
Representative, Local Union #4 President, the President of the Company, the Vice
President of Quarry Operations and/or the Quarry Manager. If the matter is not
settled within five (5) working days of initiating this step it may be referred
to Step 5.

            Step 5: Submit the grievance to arbitration and pursuant to existing
voluntary labor arbitration rules of the American Arbitration Association within
thirty (30) days following the Step 4 answer. The Arbitrator shall have no
authority to alter in any way the terms and conditions of this Agreement and
shall confine his decision to a determination of the facts and an interpretation
and application of this Agreement. The decision of the Arbitrator shall be final
and binding on all parties.The fees and expenses associated with arbitration of
the grievance shall be borne equally by the parties to the grievance or dispute.

            (b) In the event a difference is not appealed to the next succeeding
step of the above procedure within the time limit specified, the right of appeal
shall be lost.

            (c) The aggrieved employee may attend any steps of the grievance
procedures. Time limits may be extended by mutual agreement.

16.2 Company Grievances

    Grievance may be initiated by the Company. The grievance shall be discussed
between the Company representative and the Steward, Local Union President or
other Union representative. In the event such difference is not settled through
such discussion, the dispute will be further processed in accordance with the
provisions of Section 16.1, Steps 3, 4 and 5.

28

--------------------------------------------------------------------------------

16.3 Signed Grievances

    Grievance processed in accordance with the provisions of this Article must
be in writing and signed by the grieving party for submission to Step 4 and
succeeding Steps. It is mutually understood that the words "Foreman" or "Quarry
Manager" may be replaced by the word "Company" where appropriate. Time limits
may be extended by mutual agreement.

16.4 Rules

            (a) The Union agrees that during the term of this Agreement neither
the Union nor its members shall encourage or engage in any strikes, stoppages,
slowdowns or other interruptions of work, and the Company agrees that there
shall be no lockouts.

            (b) It is understood and agreed that in the event of any alleged
violation of this Agreement, which violation is not authorized or ratified by
the International Union, there shall be no liability for damages on the part of
said International Union, Local Union or any of their officers or agents, and
the sole recourse and exclusive remedies of the employer shall, in such event,
be those which are specifically provided for in this Agreement.

            (c) It is understood and agreed that in the event of any strike,
work stoppage, interruption or impeding of work on the part of any employee
during the life of the Agreement, there shall be no liability on the part of the
International Union, Local Union or any of their officers or agents, provided
such strike, work stoppage, interruption or impeding of work was not authorized
or ratified by the International Union, Local Union or any of their officers or
agents, and provided further that, upon the occurrence of such unauthorized
strike, work stoppage, interruption or impeding of work, the International Union
or the Local Union shall, upon request of the Company, notify the employees
involved that such action by said employees was unauthorized and direct said
employees to return to work promptly, and shall take further steps as are
reasonable and appropriate under the circumstances to bring about a termination
of such unauthorized strike, work stoppage, interruption or impeding of work,
impose such disciplinary measures upon the employees involved as are not
inconsistent with the provisions of this Agreement.

ARTICLE 17
Reserve for Inclement Weather - Power Failure

17.1 Reserve Hours

            (a) Reserve hours do not apply to blacksmiths, shop men, grinders
and summer employees.

            (b) A reserve of 42 1/2 hours will be set up to be paid out in the
following way.

            (c) When the typical work week (typical work week is understood to
mean the average number of hours worked by over fifty (50%) percent of the
outside quarry group during one (1) week of those entitled to reserve hours
falls below thirty-five (35) hours not including overtime), four (4) hours will
be added to the paid hours. When the typical work week is between thirty-five
(35) and forty (40) hours, two (2) hours will be added to the paid hours.

29

--------------------------------------------------------------------------------

            (d) In applying reserve hours during a week in which Saturday is
worked, it is agreed that reserve hours for inclement weather will be applied to
work done Monday through Friday and that hours worked on Saturday will not be
included in determining total hours worked during the week.

            (e) To illustrate: If a bar runner works even though less than fifty
(50%) percent of the quarry is working, he will receive reserve hours pay at the
end of the week the same as the rest of the employees.

             (f) Paid hours shall be understood to include premium hours for
overtime, paid holidays and vacation time.

             (g) The balance, if any, of the 42 1/2 hours remaining at the end
of the year is to be paid on the last payday before Christmas. Employees with
less that one (1) year of service at the end of the calendar year shall be
entitled to prorated unused reserve hour payments, if any, based upon months of
service.

            (h) Inclement weather pay not paid to an individual employee due to
sickness, vacation or other authorized absence shall be paid with the balance,
if any, at the end of the year.

            (i) An employee who starts work during the course of the calendar
year shall have the same status as of the date of his employment as other
employees have on that date in respect to reserve hour payments to be made
during the remainder of the year.

17.2 Power Failure

    In the event of a power failure in a section of the operations, employees
will continue to work as long as health and safety of employees are not affected
and access to the working area is available from another hoist. In the event of
power failure, crews will remain on the job for a period of fifteen (15)
minutes, for which time they will be paid. If power is not restored at the end
of this fifteen (15) minute interval, operations will be closed down upon
appropriate notification by the Company.

    In the event no notification is given and the employees remain on the job,
those employees will continue to receive wages. Article 17.1, Reserve for
Inclement Weather, shall not be applied on shutdowns due to power failure.

ARTICLE 18
Non-discrimination

18.1 Non-discrimination

There shall be no discrimination for or against any employee because of his
performing the duties of a Union officer or committeeman. The Company shall
comply with applicable laws prohibiting discrimination against employees on
account of race, color, sex, sexual orientation, religion, national origin or
age. Any reference in this Agreement to one (1) gender shall be deemed to apply
equally to the other.

30

--------------------------------------------------------------------------------

 

ARTICLE 19
Union Representatives

19.1 Union Representatives

    Union representatives can come to the office. If management and Union
representatives mutually agree, men involved in grievances shall be called to
the office for interview. It is agreed that the President of the Local USW #4
will only have access to the Rock of Ages Corp. quarry operations (Barre and
Bethel) that are covered by this collective bargaining agreement, specifically
for purposes of administering this agreement.

 

ARTICLE 20
Suspension of Operations

20.1 Suspension Notice

    Adequate notice of any suspension of operations shall be posted stating when
plant/quarry will close as well as when work is to be resumed.

 

ARTICLE 21
LABOR MANAGEMENT TEAM

21.1 LMT Formation

            (a) It is mutually agreed to form a Labor Management Team (LMT)
composed equally of Union representatives and management representatives in such
total number as may be agreed from time to time by the Union and Company. The
LMT shall meet at least quarterly (i.e. March, June, September, and December) to
discuss and resolve issues of safety, health, betterment, interdivisional job
opportunities, productivity and other items as may be appropriate. The Union
representatives and/or Management must submit a list of specific agenda items
for each meeting at least one (1) week in advance of the meeting or the meeting
is cancelled.

            (b) The LMT is intended to increase joint cooperation and develop an
active employee involvement process. These efforts shall not interfere with any
provisions of this Agreement nor circumvent the grievance procedure, nor
interfere with management's rights, but it is a goal of the LMT to avoid
circumstances or practices which could give rise to a claim by either party that
the provisions of this Agreement were not adhered to and to create an atmosphere
of cooperation so as to minimize events leading to grievances.

            (c) The LMT may have various divisions or advisory groups as
mutually agreed and may meet jointly with other USW. LMTs formed in other
divisions.

            (d) The objectives of the LMT will also focus on increasing customer
service and satisfaction, more effective methods of operation, enhancing
employee morale and creating and assuring full and open communication among
employees and the Company. The LMT will analyze and solve identified problems
and participate and support in the implementation of agreed solutions. The LMT
will also investigate and recommend actions to the Company and Union to increase
employee involvement and responsibility in the areas of production, production
teams, and quality control.

31

--------------------------------------------------------------------------------

            (e) The Company shall forward minutes of the LMT meetings to the
Union and LMT members within ten (10) days of the meeting. The minutes shall
include the names of those in attendance, and the date, time and place of the
meeting.

            1. A schedule of dates, times, and places for the LMT meetings will
be forwarded to the union prior to the beginning of each calendar quarter. Up to
a maximum of three (3) members will be paid for time while attending the LMT
meeting.

            2. A schedule of dates, times, and places for the stewards meetings
will be forwarded to the union prior to the beginning of each calendar quarter.
Up to a maximum of eight (8) members will be paid for time while attending the
stewards meeting. Steward from Bethel will be afforded the opportunity to attend
the meetings and released from the Bethel quarry forty-five (45) minutes prior
to the scheduled starting time of the meeting and will suffer no loss in pay.

ARTICLE 22
Safety Rules

22.1 Safety Issues

            (a) The Company will confer with the Union regarding safety and
other rules and regulations affecting the health, safety and comfort of the
employees. There shall be a Safety Committee to include union representation
designated by the Union. Minutes of each meeting will be distributed to all
Committee members and the President of U.S.W. Local 4.

            (b) Any national, state or municipal law enacted for the betterment
of wages or working conditions in the granite trade will not be violated. All
employees must utilize safety equipment required by any national, state or
municipal law.

            (c) The Union agrees to cooperate with the Company in enforcing
safety rules and practices in an effort to reduce hazards and insure safe
working conditions.

            (d) Employees are to comply with the safety rules in this Article
and are to cooperate fully with the management in the enforcement of these
rules.

22.2 Safety Glasses

            (a) Safety glasses must be worn on all jobs by all quarry personnel.

          (b) The Company shall provide safety glasses for its employees, upon
the request of such employees. If an employee needs prescription safety glasses,
he shall pay for his own eye examination and shall furnish the prescription to
his employer. The Company shall then provide such prescription glasses with a
frame selected from the group of standard frames, at no additional cost to the
employee. Broken safety glasses shall be replaced by the Company on a reasonable
basis.

32

--------------------------------------------------------------------------------

22.3 Safety Shoes and Gloves

            (a) The company shall make safety footwear available to requesting
employees from the company supply room or through arrangements with a local
supplier or they can be purchased at any other location. If the employee
purchases the safety footwear at a place other than the supply room or other
than where it was arranged by the company, the employee must initially pay for
the footwear and then bring a receipt into the supply room. The employee will be
reimbursed by the company under the guidelines established for the allowance on
safety footwear. The company will contribute up to $85.00 toward the cost of a
pair of safety shoes, for up to a maximum of two (2) pair of footwear.

            (b) The Company will provide, at no cost to the employee, working
gloves that the company feels are suitable for the employee performing the jobs.
When an employee requests a new pair of gloves, the old pair must be turned in.

22.4 Rock Drilling

            (a) To eliminate the possible silicosis hazard in rock drilling in
the Barre Granite quarry belt, the Company has installed dust control equipment
which meets the reasonable standards established and published by the Vermont
Occupational Safety and Health Administration and/or the National Institute of
Occupational Safety and Health of the Mine, Safety and Health Administration, as
applicable.

                    (i) "Rock drilling" shall mean drilling, cutting, chipping,
channeling, broaching or crushing rock.

                    (ii) "Injurious silica dust concentration" shall mean dust
produced from drilling silica bearing rock which is in excess of current
Tolerance Level Value as established and published by VOSHA and/or NIOSH or
MSHA.

            (b) Insofar as practicable, all rock drilling operations shall be
executed so that there will be no dissemination of injurious silica dust
concentrations into the atmosphere.

            (c) The whole problem of dust equipment in every department
pertaining to quarry operations shall be the subject of study and research by a
joint commission. This commission shall consist of the representatives of the
Safety Committee.

            (d) Dust control equipment shall at all times be maintained in
efficient working order and use. Inspections shall be carried out at the request
of Company or Union Committee by the state unit charged with industrial hygiene
or the appropriate Federal agency and reports of inspections given to both the
Company and to the Union.

33

--------------------------------------------------------------------------------

ARTICLE 23
Management's Rights

23.1 Management Rights

        The management of the quarries and the direction of the working forces,
including the right to hire, transfer, suspend or discharge for just cause,
except as expressly limited by this Agreement, and the right to lay off due to
lack of work, and in general all other functions of management unless expressly
limited by the Agreement are reserved to and are vested exclusively in the
Company.

ARTICLE 24
Temporary Transfers

24.1 Temporary Transfers

    If an employee is required to fill the place of another employee, his rate
of pay shall not be changed. For example, if an employee is required to fill the
place of another receiving a lower rate, his rate of pay will not be reduced. On
completing his period of temporary assignment he shall return to his former
duties. Temporary assignment means a period of thirty (30) days or less. Senior
employees will be given preference where possible.

 

ARTICLE 25
Smoking

25.1 Smoking Policy

    The Company and Union hereby agree and jointly designate all work areas in
which employees covered by this Agreement perform any work activities as
permitted smoking areas and any employee covered by this Agreement shall be
permitted to smoke in any area with the sole exception of areas in proximity to
combustible materials which are designated by the Company as non-smoking areas.
As a matter of common courtesy and health concerns during breaks, employees will
not smoke in the quarry warming shacks. It is also mutually agreed between Union
and Management that in the event significant unresolved conflicts arise
concerning this provision, further steps may be taken concerning non smoking
provisions.

 

ARTICLE 26
Discipline/Discharge

26.1 Discipline & Discharge

    An Employee who has completed his probationary period shall not be
discharged or otherwise disciplined without just cause. A copy of written
disciplinary action taken against an employee shall be sent to the Local Union
office. Failure to comply within ten (10) days will constitute the warning being
null and void.

34

--------------------------------------------------------------------------------

26.2 Written Warnings

    The Company and Union agree that a written warning more than eighteen (18)
months old may not be used as the justification for discipline or discharge of
an employee. Subject to the immediately preceding sentence, in progressive
discipline cases, the Company will continue to consider in accordance with past
practice that a written warning or suspension without a follow‑up discipline or
suspension for the same cause for a period of six (6) months as restarting the
progressive discipline process from the next succeeding written warning or
suspension for the same cause. All inactive disciplinary records will be purged
from an employee's record after five (5) years from the date the record was
written unless that disciplinary record indicates otherwise. Nothing in this
Section shall be construed to prevent the Company from discharging or otherwise
disciplining an employee for just cause or to prevent the Company and the Union
from keeping all disciplinary reports in an employee's personnel file and
providing the same to the appropriate parties under the Dispute Settlement
procedures of Article 16.

ARTICLE 27
Summer Employees

27.1 Summer Help

            (a) The Company shall not be required to provide fringe benefits,
pension contributions, insurance coverage or reserve hours as set forth in
Article 17 for persons employed during the summer months except for Call‑In pay
as set forth in Section 2.3.

            (b) Summer employee minimum wage rate is one ($1.00) dollar above
the minimum rate as set by the U.S. Department of Labor. If such minimum wage
rate is increased by the Department of Labor during the life of this Agreement,
summer employee pay rates will increase accordingly. Such employees are not to
be employed below the quarry rim, the intention being that they are not to
perform general production work.

            (c) The Company will not have the right to hire such summer quarry
employees as long as there are employees of the Company on layoff who can
perform available work and who are willing to do so.

 

ARTICLE 28
Bethel Quarry

 

28.1 Bethel Quarry Travel Expense

    Employees that are assigned to work at the Bethel quarry (per the provisions
of Article 12, para.4) will receive, as a temporary rate, fifty ($.50) cents per
hr. over the quarry minimum set wage. When an employee is not assigned to the
Bethel quarry he may not receive the temporary rate.

35

--------------------------------------------------------------------------------

 

SIGNATORY PAGE

 

This page provided by USW

 

 

36




--------------------------------------------------------------------------------

QUARRY DIVISION
CALENDAR OF HOLIDAY OBSERVANCES
DURING 2006 - 2009 CONTRACT

2006 Memorial Day May 29 Monday Independence Day July 4 Tuesday Labor Day
September 4 Monday Employee Appreciation Day September 5 Tuesday Veterans Day
November 13 Monday Thanksgiving Day November 23 Thursday Day After Thanksgiving
November 24 Friday Christmas Day December 25 Monday 2007 New Years Day January 1
Monday Day Before Town Meeting March 5 Monday Town Meeting Day March 6 Tuesday
Memorial Day May 28 Monday Independence Day July 4 Wednesday Labor Day September
3 Monday Employee Appreciation Day September 4 Tuesday Veterans Day November 12
Monday Thanksgiving Day November 22 Thursday Day after Thanksgiving Day November
23 Friday Christmas Day December 25 Tuesday 2008 New Years Day January 1 Tuesday
Day Before Town Meeting March 3 Monday Town Meeting Day March 4 Tuesday Memorial
Day May 26 Monday Independence Day July 4 Friday Labor Day September 1 Monday
Employee Appreciation Day September 2 Tuesday Veterans Day November 17 Monday
Thanksgiving November 27 Thursday Day after Thanksgiving Day November 28 Friday
Christmas Day December 25 Thursday 2009 New Years Day January 1 Thursday Day
Before Town Meeting March 2 Monday Town Meeting Day March 3 Tuesday

 

37

--------------------------------------------------------------------------------

EXHIBIT 10.2

AGREEMENT

 by and between

 Rock of Ages Corporation

and

 United Steelworkers, AFL-CIO-CLC

  

April 29, 2006

--------------------------------------------------------------------------------




 



TABLE OF CONTENTS

AGREEMENT 1     ARTICLE 1 Term 1     ARTICLE 2 Hours of Work - Overtime 1      
2.1 Regular Hours 1       2.2 Maintenance Men 2       2.3 Saturday and Sunday
Pay 2       2.4 Extra Shift 2       2.5 Miscellaneous 2     ARTICLE 3 Layoff Job
Opportunity 3       3.1 Layoff Job Opportunity 3     ARTICLE 4 Wages 4       4.1
Wage Increases and Minimum Wages 4       4.2 Employment 5       4.3 Wage
Negotiations 5       4.4 Wage Adjustment 5       4.5 Transfers 6       4.6
Infirm Employees 6       4.7 Payment of Wages 6       4.8 Workers' Compensation
6       4.9 Jury Duty 7     ARTICLE 5 Military Service 7       5.1 Military
Service 7     ARTICLE 6 Holiday Pay 7       6.1 Paid Holidays 7       6.2
Eligibility 8       6.3 Holiday Work 8       6.4 Holiday Change 9       6.5
Holiday Premium 9     ARTICLE 7 Vacations 9       7.1 Vacation Period 9      
7.2 Vacation Payments 9       7.3 Requirements 10       7.4 Amount of Vacation
11       7.5 Severance of Employment 13

i

--------------------------------------------------------------------------------

 

ARTICLE 8 Bereavement/Birth of a Child 13       8.1 Five (5) Day Bereavement 13
      8.2 Three (3) Day Bereavement 13       8.3 Internment 13       8.4 One (1)
Day Bereavement 13       8.5 Birth or Adoption of a Child 14       8.6
Bereavement While on Vacation 14     ARTICLE 9 Insurance 14      9.1 Insurance
14      9.2 Benefits 14      9.3 Contributions 16      9.4 Disability 16     
9.5 Retired Employees 16      9.6 Consultant 16      9.7 Insurance Objectives 17
     9.8 Delinquency 17     ARTICLE 10 Pension Plan Agreement 17       10.1
Merger of the Pension Plan 17       10.2 Incorporated Documents 17       10.3
Contribution Rate 18       10.4 Covered Employees 18       10.5 Hours Worked 18
      10.6 Payment of Contribution 18       10.7 Coverage - Newly Hired
Employees Not Previously Covered 18       10.8 Coverage - Newly Hired Employees
Who Were Previously Covered 18       10.9 Contribution Reports and Data 18      
10.10 Delinquent Employers 19     ARTICLE 11 401K Plan 19       11.1  401K Plan
19     ARTICLE 12 Notices 19       12.1 Bulletin Boards 19       12.2 Holiday
Notice 19       12.3 Emergencies 19       12.4 Plant Bidding 19       12.5 Union
Postings 20     ARTICLE 13 Layoff, Recall, Reinstatement After On-the-Job Injury
20       13.1 Layoff and Recall 20       13.2 Layoffs 21       13.3 Layoff Job
Opportunity 21       13.4 Seniority 22       13.5 Seniority Roster 22

ii

--------------------------------------------------------------------------------

 

ARTICLE 14 Union Security 22      14.1 Union Security 22     ARTICLE 15
Check-off 22       15.1 Check-Off 22       15.2 Union Copy 22       15.3 Dues
Penalty 23       15.4 Journeyman Dues 23       15.5 Sign-Ups 23     ARTICLE 16
Dispute Settlement 23       16.1 Dispute Settlement 23       16.2 Company
Grievances 24       16.3 Signed Grievances 24       16.4 Rules 24        
ARTICLE 17 Plant Access 25       17.1 Plant Access 25     ARTICLE 18
Nondiscrimination 25      18.1 Non Discrimination 25        ARTICLE 19 Public
Insurance 25       19.1 Reinstatement to Job 25       19.2 Unemployment/Workers
Compensation 25     ARTICLE 20 Mutual Cooperation 26      20.1 Mutual
Cooperation 26     ARTICLE 21 Labor Management Team 26      21.1 Labor
Management Team (LMT) 26        ARTICLE 22 Safety Measures 27      22.1 Safety
Glasses 27      22.2 Miscellaneous 27      22.3 Plant Heat 28      22.4
Consultation and Enforcement 28      22.5 Legal Obligations 28     ARTICLE 23
Probationary Period 29      23.1 Probationary Period 29     ARTICLE 24
Apprentices 29       24.1 Apprentices 29       24.2 Reduction of Work 29      
24.3 Apprentice Wages 29

iii

--------------------------------------------------------------------------------

 

ARTICLE 25 Leaves of Absence 29      25.1 General Leave of Absence - Leave 29
     25.2 Union Leave 30      25.3 Presidential - Executive Board Leave 30    
ARTICLE 26 Discipline/Discharge 30      26.1 Discipline/Discharge 30      26.2
Written Warning 30        ARTICLE 27 Interdivisional Maintenance Work 30     
27.1 Interdivisional Maintenance Work 30     ARTICLE 28 Subcontracting 31     
28.1 Subcontracting 31     ARTICLE 29 Management's Rights 31      29.1
Management's Rights 31          SIGNATURES 32             CALENDAR OF HOLIDAYS
33

iv

--------------------------------------------------------------------------------

AGREEMENT

    Agreement entered into as of April 29, 2006 by and between the ROCK OF AGES
CORPORATION of Graniteville, Vermont (the Company) its successors and assigns
and the UNITED STEELWORKERS, AFL‑CIO‑CLC on behalf of USW Amalgamated Local #4
(the Union). In consideration of the mutual covenants herein contained, it is
agreed as follows:

 

ARTICLE 1
Term

    This Agreement shall be effective April 29, 2006 and shall continue in full
force and effect through April 24, 2009 and from year to year thereafter, unless
either party gives notice to the other, not less than sixty (60) days prior to
April 24, 2009 or prior to April 30 of any year thereafter, that it desires to
alter, amend or terminate any or all of the terms hereof.

 

ARTICLE 2
Hours of Work ‑ Overtime

2.1 Regular Hours

        (a) Eight (8) hours shall constitute a day's work, five (5) days shall
constitute a week's work, Monday to Friday inclusive. Daily working hours will
begin no earlier than 7:00 a.m. and end no later than 3:30 p.m., except as
modified pursuant to either of the following paragraphs:

            (i) The above schedule of working hours may be changed for seasonal
and other reasons by mutual agreement, provided, however, that between January 1
and March 15, an eight (8) hour shift to end no later than 5:00 p.m. can be
established for all employees of a saw plant or for the sawyers in a
manufacturing plant having a saw which is subject to outdoor weather for periods
during which the employer has a reasonable expectation that inclement weather
will otherwise adversely affect his operations.

            (ii) If the Company desires to change the regular daily working
hours to begin no earlier than 7:30 a.m. and to end no later than 5:00 p.m.
during the period in which Eastern Standard Time is in effect, the Company has
the option to make such change if a majority of the employees represented by
this Union and a majority of its employees represented by any other local Union,
voting separately in a vote conducted by the respective Union representatives,
approve that change in hours.

        (b) All work done outside the working hours as prescribed above and work
done during the regular lunch period shall be paid at time and one‑half.

        (c) Overtime will be distributed as equitably as is practicable and will
be assigned to employees based on such factors as who regularly works in the
areas, who regularly performs the work and special circumstances. Refusal of
overtime shall not preclude a man from future overtime. However, any refused
hours will be included when determining equitable distribution.

1

--------------------------------------------------------------------------------

  

 Whenever possible, weekday overtime requests will be made no later than noon on
the preceding day, and weekend requests will be made by noon on Thursday. If
there are not sufficient volunteers, employees are to be assigned on the basis
of inverse seniority, subject to demonstrated ability to perform the work on
those shifts.

        (d) An employee and an employer may, by mutual agreement, arrange a
schedule for the employee which differs from the general schedules set forth in
this Article. The Union will be notified of such arrangement. No such
arrangement shall extend for more than two (2) weeks unless approved by the
Union.

2.2 Maintenance Men

    The working day for maintenance men, regularly employed as such, shall be of
eight (8) hours' duration to be worked between 7:00 a.m. and 3:30 p.m. and the
working week shall be of forty (40) hours' duration to be worked from Monday to
Friday, inclusive. The overtime rate shall be at time and one‑half for all hours
worked over any continuous eight (8) hour period, excluding lunch hour. The
lunch hour of thirty (30) minutes is to be taken at the option of the employee.

2.3 Saturday and Sunday Pay

    All work done on Saturday shall be paid at time and one‑half. Work shall be
regarded as being performed on Saturday only if an employee's shift begins on
Saturday. Work done on Sunday shall be paid at double time.

2.4 Extra Shift

        (a) It is agreed that the Company shall have the privilege of operating
three (3) shifts. One (1) shift is to be the established working day and to be
paid as per Article 4 of this Agreement. The second (2nd) and third (3rd) shifts
shall be of eight (8) hours' duration including a one‑half (1/2) hour meal
period which will be paid. In addition to payment for work performed in
accordance with Article 4 of this Agreement, employees and apprentices working
on the second (2nd) or third shift shall receive a shift premium of One Dollar
and Seventy-five Cents ($1.75) per hour.

        (b) The Company shall not require any employee to work alone unless a
telephone is readily available on the premises and a beeper with an automatic
safety call‑in every fifteen (15) minutes unless deactivated by the employee.

2.5 Miscellaneous

        (a) Saturday Work. It is mutually agreed that work done on Saturday by
grouters, tool grinders and saw helpers shall not include any crane operation,
boxing, or mechanical repair work.

        (b) Regular Lunch Period. No work is to be done during the regular lunch
period except in a case of emergency where it is necessary. If the Company
desires to change the regular lunch period from one (1) hour to one‑half (1/2)
hour, the Company has the option to make such change if a majority of the
employees represented by this Union and a majority of the employees represented
by any other local Union, voting separately in a vote conducted by the
respective Union representatives, approve that change in hours.

2

--------------------------------------------------------------------------------

 

        (c) Notice of Absence. Employees are obligated to give notice, as soon
as possible, to the Company on the day they are unable to report for work. This
should be done as soon as possible and include the reason for absence or
lateness. An absence for three (3) consecutive scheduled workdays without
notifying the Company will subject the employee to discipline, up to and
including discharge.

        (d) Report Pay. In the absence of a notice not to report to work, should
any employee report to work and be discharged before work begins or during the
first two (2) hours of the day, he shall be paid no less than two (2) hours'
pay.

        (e) In assigning employees to work on the second (2nd) and/or third
(3rd) shift, the Company shall first seek volunteers with preference being given
on the basis of length of service (seniority) with the Company subject to
demonstrated ability to perform the work on those shifts. If there are not
sufficient volunteers, employees shall be assigned on the basis of inverse
seniority, subject to demonstrated ability to perform the work on those shifts.

ARTICLE 3
Layoff Job Opportunity

3.1 Layoff Job Opportunity

    In the event of a layoff of employees covered by this contract and if the
Company has need for additional manpower in any of its other divisions in Barre
or Bethel, the Company will offer these positions to the laid‑off employees by
seniority subject to ability and physical fitness and a sixty (60) day
probationary period. The employee selected may accept the position offered or
elect to take the layoff. During the probationary period, the successful
employee may revert to layoff status at his option. If the position available is
covered by a different contract, the employee shall not be required to change
groups unless he is not returned to his former position within twelve (12)
months. The employees shall suffer no loss of seniority for such assignment when
he is returned to his former position. Employees will be returned to their
former positions by seniority if and when work becomes available.

    It is contemplated that the employees choosing to work in a new division
will be assigned entry level positions. If the employee is assigned to a
classification higher than laborer, grouter, plant sweeper, tool grinder or
quarryman, the employee shall not hold the position for more than sixty (60)
days without the consent of the Union. Those accepting assignment in another
division will be the lowest in seniority in that division. If an employee does
not honor a recall notice to his former position, or is employed in the new
division for more than twelve (12) months, his seniority in his prior division
shall be lost and his seniority date in his new division shall be his start date
with that division except if otherwise agreed by the Company and Union.

    The Company and the Union agree that as a new and untested provision, either
the Union or the Company may cancel this provision with thirty (30) days' prior
written notice of cancellation.

3

--------------------------------------------------------------------------------

ARTICLE 4
Wages

4.1 Wage Increases and Minimum Wages

        (a) Effective May 1, 2006 each employee in the bargaining unit shall
receive the following minimum wage rates:

May 1, 2006       Group A   Drivers - Permanently assigned over-the-road (Barre
area), 10-wheel, carrying blocks or slabs over 15 tons, with a majority of time
spent in such over-the-road driving

$17.80

    Group B   Maintenance

$17.60

    Group C   Lumpers/crane operators, Boxer/Washstand, Grouter, Plant Sweeper,
Fork Lift Operator, Yardman, Shipper, Tool Grinder, Saw Helper, Light Truck
Drivers

$17.50

    Note: all existing employees grandfathered at existing pay levels if over
new minimums.  

        (b) Effective April 30, 2007 each employee in the bargaining unit shall
receive a wage increase of sixty cents ($.60) per hour, and the minimum wage
rate shall be as follows:

April 30, 2007       Group A   Drivers-Permanently assigned over-the-road (Barre
area), 10-wheel, carrying blocks or slabs over 15 tons, with a majority of time
spent in such over-the road driving

$18.40

    Group B   Maintenance

$18.20

    Group C   Lumpers/crane operators, Boxer/Washstand, Grouter, Plant Sweeper,
Fork lift operators, Yardman, Shipper, Tool Grinder, Saw Helper, Light Truck
Drivers

$18.10

        (c) Effective April 28, 2008 each employee in the bargaining unit shall
receive a wage increase of sixty cents ($.60) per hour, and the minimum wage
rates shall be as follows:

April 28, 2008       Group A   Drivers-Permanently assigned over-the-road (Barre
area), 10-wheel, carrying blocks or slabs over 15 tons, with a majority of time
spent in such over-the-road driving

$19.00

    Group B   Maintenance

$18.80

    Group C   Lumpers/crane operators, Boxer/Washstand, Grouter, Plant Sweeper,
Fork lift operators, Yardman, Shipper, Tool Grinder, Saw Helper, Light Truck
Drivers

$18.70

        (d) Apprentice wage rates shall be the following percentage of the
applicable journeyman rate:

Start: 70% After 6 months: 90%         After 3 months: 80% After 1 year: 100%  
     

 

4.2 Employment

    It is mutually agreed and understood between the Company and the Union that
employment on a weekly basis shall not be permitted in any plant covered by this
Agreement unless agreed upon by the Union.

4.3 Wage Negotiations

    It is mutually agreed by both parties that types of labor performed for
which no classification or minimum wage rates have been fixed can at any time be
opened by either party and submitted to the Labor Management Team (LMT) of the
Union and the Company. The decisions of the LMT under this Article shall be
subject to ratification by the Company and the Union. If the LMT fails to agree
or if the Agreement is not ratified by both parties, either party may invoke
arbitration within twenty (20) calendar days after the LMT has failed to agree
or the parties have failed to ratify, as the case may be. The arbitration
procedure will otherwise be in accordance with Article 16.1 beginning at Step 4.

4.4 Wage Adjustment

    If at any time during the existence of this Agreement an increase should be
granted, any employee receiving more than the minimum wage as provided in this
Agreement should receive the same wage adjustments but for no reason shall his
wages be reduced before making said adjustments.

5

--------------------------------------------------------------------------------

4.5 Transfers

    When a employee, except an apprentice, is required to fill the place of
another employee receiving a higher rate of wages, under Article 4, he shall
receive the higher contract rate while performing these duties, but if required
to fill the place of another employee receiving a lower rate, for a period of
thirty (30) days his rate will not be changed.

    The Union understands that there is a need for flexibility within the
Company to assure for an efficient operation. The Company and Union agree that
the Company may assign employees from one plant to work "temporarily" in another
plant. The word "temporary" is understood and agreed to mean the limited
covering for sickness, vacations, injuries, operational emergencies and/or the
scope and/or the duration of a particular project or projects. It is not the
intent of the Company to use temporary assignments as a means to replace or
displace an employee in one plant with an employee from another plant. In the
event the Union believes that the Company has not complied with this provision,
the Union may bring the situation in question to the Labor-Management Team
("LMT") for resolution. If the matter cannot be resolved by the LMT, the Union
shall have the right to grieve it.

4.6 Infirm Employees

    Employees who through infirmity or other reasons are not able to earn the
wage given in this Agreement may work for such wages as may be satisfactorily
agreed upon between the Union representative, the employee and the Company.

4.7 Payment of Wages

        (a) Wages may be paid by cash or check in an envelope at the option of
the Company. In the event of a default in payment of such check by the Company,
such option shall be revoked and payment shall thereafter be in cash. Wages to
be paid in full weekly and within five (5) days of the time they become due, and
to be paid during working hours; not more than five (5) days to be retained.

        (b) Any employee discharged shall receive his pay immediately. Any
employee leaving shall notify the Company and having complied with this
requirement shall receive his pay in cash or check on the regular pay day for
the week of separation in person or by mail at the option of the employee.

        (c) The Company shall be required to furnish employees with written
information weekly which shall designate the total earnings, total withholdings,
number of hours worked at straight time and number of hours at overtime and rate
of pay.

4.8 Workers' Compensation

    If an employee has to leave work because of a workers' compensation injury
and is unable to return, he shall suffer no loss of straight time pay for that
day.

6

--------------------------------------------------------------------------------

4.9 Jury Duty

    An employee who is required to report for jury duty on a day when he
otherwise would have worked shall receive regular straight‑time pay for up to a
maximum of thirty (30) days per calendar year. The Company can require
verification of jury duty served. It is understood that if an employee is
released from jury duty so that he can reasonably report for work at least three
(3) hours before the end of his scheduled shift, he must report for work that
day.

ARTICLE 5
Military Service

 

5.1 Military Service

    Employees' rights shall not be forfeited because of service with the
Government during national emergencies. The Company agrees to abide by national
laws covering rehiring of veterans.

 

ARTICLE 6
Holiday Pay

 6.1 Paid Holidays

        (a) There shall be up to 11 paid holidays. The paid holidays shall be:
the day preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth,
Labor Day, Veterans' Day, Thanksgiving Day, Friday after Thanksgiving Day and
Christmas Day, and shall be paid regardless of whether the holiday falls on a
Saturday or Sunday. In addition, there shall be a paid holiday for New Year's
Day, subject to the following terms and conditions. To be eligible for this
holiday, an employee must satisfy all eligibility requirements of this Article.
In addition, the employee must work during the week in which the New Year's
holiday falls. Payment of the Christmas holiday does not affect eligibility for
the New Year's holiday. There shall be a paid holiday for Rock of Ages Employee
Appreciation Day to be observed by all employees on the Tuesday following Labor
Day holiday. The holidays will be observed during the term of this contract on
the dates shown on the attached Calendar of Holiday Observances. In the event
the Veteran's Day holiday shown on the attached Calendar does not fall on the
designated National holiday, employees may take paid vacation or unpaid personal
time to attend Veteran's Day observances given notice to management of at least
one week.

        (b) If a holiday falls on Saturday or Sunday, it shall be observed on
the following Monday, in accordance with the holiday calendar attached hereto.

        (c) Employees who are laid off during either of the weeks in which Town
Meeting days or Thanksgiving falls shall not be eligible for holiday pay in
those weeks. Instead, such employees must as individuals report to work on the
first (1st) work day following the conclusion of any such layoff and such
employees may collectively and mutually agree with the Company on days when they
will, as a group, take personal days off with pay if they were otherwise
eligible for the holiday pay. Such personal days must be taken within thirty
(30) days after the first work day following the conclusion of the layoff in
question and if mutual agreement is not reached, the employees will receive pay
in lieu of any holidays to which they were entitled.

7

--------------------------------------------------------------------------------

        (d) An employee absent because of an off-the-job accident or sickness
who is receiving sickness and accident benefits will be paid his regular-wage
holiday pay in lieu of his daily sickness and accident benefit.

6.2 Eligibility

        (a) The employee must have at least thirty (30) working days accumulated
service to be eligible for paid holidays. After completing thirty (30) working
days' service any paid holiday that fell within the thirty (30) working day
period becomes payable. If an employee quits before he has accumulated thirty
(30) working days' service, no holiday pay is due. If he is laid off or is
discharged through no fault of his own before he has accumulated thirty (30)
working days' service, any holiday which fell within the period of his
employment and discharge becomes due and payable.

        (b) Subject to the provisions of 6.1 (c), any employee who works to
within four (4) working days of a paid holiday and who has thirty (30) working
days' accumulated service with the Company and is then discharged or laid off
will receive nevertheless the holiday pay.

        (c) When a holiday falls in an employee's vacation week, the employee
shall receive pay for that day at straight time in addition to vacation pay.

        (d) During the week of a paid holiday, the employee must work a minimum
of a full scheduled work week excluding the holiday or holidays less one (1)
scheduled workday. Exceptions to the above ruling can be made only by prior
arrangements with the Company. Sickness during the week of a holiday shall not
disqualify an employee if he has notified the Company.

        (e) No employee shall be entitled to the holiday pay as provided in this
Article if such employee is not working and is receiving compensation or
benefits during such period in which he is not working, whether he is receiving
such compensations or benefits under the State Unemployment Compensation Act,
State Workers Compensation Act , Granite Group Insurance Trust, or from any
similar source to which the Company contribute except as provided for under
Article 6, subsection 6.1(d). Apprentices are eligible for paid holidays.

6.3 Holiday Work

    Work done on the following holidays, namely, January 1st, the day preceding
Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth, Labor Day,
Employee Appreciation Day, Veterans Day, Thanksgiving Day, Friday after
Thanksgiving Day and Christmas Day, shall be paid as double time.

8

--------------------------------------------------------------------------------

6.4 Holiday Change

    In the event of a state or federal law affecting the date on which holidays
are celebrated, the parties hereto will negotiate with respect to appropriate
changes in this Article with the understanding that the number of holidays shall
remain the same as set forth above.

6.5 Holiday Premium

    Any paid days off to which an employee is entitled under this Article shall
include second (2nd) and/or third (3rd) shift premiums, as the case may be, if
the employee is assigned to such shift on the day(s) for which he is entitled to
such pay.

 

ARTICLE 7
Vacations

 

7.1 Vacation Period

        (a) The vacation period shall be May 1 to April 30, subject to the
following conditions: In the event of a shutdown, the employee can defer his
vacation to another date mutually agreed upon with his employer, in which case
the Company shall notify the Union of the employees' names and deferred vacation
dates; if there is a conflict in dates among employees seeking the same vacation
time, seniority shall govern unless the Company can show that the senior
employee's presence in the requested period is indispensable. Employees who are
entitled to vacation who are scheduled to perform maintenance work may schedule
and take vacations in accordance with existing practices. (The practice of
permitting an employee to take a leave of absence without pay will be
continued.)

        (b) An employee must take at least one (1) week's vacation away from the
job per contract year unless otherwise mutually agreed by the Company and the
employee and approved by the Union.

        (c) Employees must apply for vacations in writing prior to March 1.
Written rejection stating the reason why in accordance with 7.1(a) shall be
returned to the employee by March 15th or the vacation requested shall be deemed
approved.

        (d) Subject to the advance approval of management (which approval shall
not be unreasonably withheld), employees may occasionally take one-half (1/2)
day of vacation. Half-days cannot be scheduled on the annual vacation calendar.

7.2 Vacation Payments

        (a) Payments of vacation pay to employees will be made in advance. If an
employee is permanently laid off or resigns, vacation pay or fraction thereof
shall be payable in cash or check on the regular pay day for the week of
separation.

9

--------------------------------------------------------------------------------

 7.3 Requirements

        (a) Vacations will be granted to employees who have fulfilled the
following requirements prior to May 1:

            (i) An employee must have worked ninety percent (90%) or more of the
regular hours worked by the plant during his period of employment for the twelve
(12) months preceding May 1, the start of the vacation period, to be eligible
for full vacation earned.

            (ii) Three‑fifths (3/5ths) of full vacation earned if employee has
worked eighty percent (80%) of the plant hours scheduled.

            (iii) No vacation earned if employee has worked less than eighty
percent (80%) of the plant hours scheduled.

            (iv) Overtime hours worked shall be included in determining whether
an employee has met the requirements of subsections (i) and (ii).

            (v) For apprentices, vacation accruals will begin once the employee
has been with the Company for three (3) months and will be retroactive to his
date of hire.

        (b) For the purpose of determining whether the requirements above have
been fulfilled and in computing the amount of vacation to which an employee is
entitled under Section 7.4 below, the following additional rules shall govern:

            (i) Temporary layoff of sixty (60) days or over, USW strike time or
shutdowns due to business conditions do not count as earned time but do not
terminate length of accumulated service. Permanent layoff, resignation, or
discharge breaks length of service. If an employee is temporarily laid off and
later asked to return to work with a guarantee of at least three (3) months'
work and refuses to do so, then this constitutes a break in his length of
service. If he is employed at a later date, it will be necessary to begin anew
to build up years of service and earned time. Example: A man works two (2) years
for one (1) employer and then is laid off for a period of nine (9) months. At
the end of nine (9) months he returns to work for the same employer and works
two (2) more years. His earned time is four (4) years.

            (ii) An employee who has been employed by the Company for at least
six (6) months shall be credited with up to a maximum period of one (1) year,
time lost by employee's sickness or accident or absence sanctioned by management
in writing, as earned timed and accordingly the employee will be paid vacation
pay.

Example: A man works two (2) years and three (3) months for one (1) employer and
then is absent from work for nine (9) months because of sickness. At the end of
the nine (9) months' sickness, he returns to work. The earned time is three (3)
years. If, after receiving vacation pay he then only works another two (2)
months, he is entitled to two‑twelfths (2/12ths) of two (2) weeks' vacation; six
(6) months, six‑twelfths (6/12ths) of two (2) weeks, and so forth.

10

--------------------------------------------------------------------------------

7.4 Amount of Vacation

Vacations will be granted to employees as follows:

        (a) First (1st) Week. One (1) week's vacation or fraction thereof will
be granted employees with less than one (1) year of industry service on May 1
based upon the number of months he has been employed in accordance with the
table below. This will establish him on a May 1 to May 1 basis for future
vacation calculations.

Length of Industry Service   Vacation 1 mo. 1/12 of a week 3.3 hours 2 mos. 2/12
of a week 6.6 hours 3 mos. 3/12 of a week 10.0 hours 4 mos. 4/12 of a week 13.3
hours 5 mos. 5/12 of a week 16.5 hours 6 mos. 6/12 of a week 20.0 hours 7 mos.
7/12 of a week 23.1 hours 8 mos. 8/12 of a week 26.4 hours 9 mos. 9/12 of a week
30.0 hours 10 mos. 10/12 of a week 33.0 hours 11 mos. 11/12 of a week 36.3 hours
12 mos. 1 week 40.0 hours

        (b) Second (2nd) Week. Employees with one (1) or more years of industry
service on May 1 shall be entitled to two (2) weeks' vacation or any fraction
thereof computed in accordance with the following table:

Length of Service   Vacation 1 mo. 1/12 of 2 weeks 6.6 hours 2 mos. 2/12 of 2
weeks 13.3 hours 3 mos. 3/12 of 2 weeks 20.0 hours 4 mos. 4/12 of 2 weeks 26.6
hours 5 mos. 5/12 of 2 weeks 33.3 hours 6 mos. 6/12 of 2 weeks 40.0 hours 7 mos.
7/12 of 2 weeks 46.6 hours 8 mos. 8/12 of 2 weeks 53.3 hours 9 mos. 9/12 of 2
weeks 60.0 hours 10 mos. 10/12 of 2 weeks 66.6 hours 11 mos. 11/12 of 2 weeks
73.3 hours 12 mos. 2 weeks 80.0 hours

11

--------------------------------------------------------------------------------

        (c) Third (3rd) Week. Employees will be granted a third (3rd) week's
vacation or fraction thereof computed on a May 1 to May 1 basis beginning with
the second (2nd) May of his continuous employment in the industry as follows:

2nd May - 1 day - 8 hours 3rd May - 2 days - 16 hours 4th May - 3 days - 24
hours 5th May - 1 week - 40 hours

         Payment for such third (3rd) week's vacation or fraction thereof will
be paid in accordance with Section 7.2 of this Article.

        (d) Fourth (4th) Week. Employees will be granted a fourth (4th) week's
vacation computed on a May 1 to May 1 basis beginning with the twenty‑fifth
(25th) May of his continuous employment with the Company. Payment for such
fourth (4th) week of vacation shall be in accordance with 7.2(a).

    Employees will be granted a fourth (4th) week's vacation or fraction thereof
computed on a May 1 to May 1 basis beginning with the twenty‑first (21st) May of
his continuous employment with the Company as follows:

21st May - 1 day - 8 hours 22nd May - 2 days - 16 hours 23rd May - 3 days - 24
hours 24th May - 4 days - 32 hours 25th May - 5 days - 40 hours

        (e) Such vacation (time off) or vacation pay shall be paid at the
straight time hourly rate of pay in effect for said employees at the time of
taking vacation or receiving fractional vacation pay upon separation from
employment. In figuring all earned vacation, a percentage of the regular
straight time hours worked during the year preceding May 1 will be used to
determine the vacation pay. Overtime is not to be used in computing vacation
time.

        Vacation pay and vacation bonuses shall include shift premiums for
employees regularly assigned to the second (2nd) or third (3rd) shifts, as the
case may be, when such vacation or bonus pay becomes due and payable.

        (f) For the purpose of this Article, an employee's industry service
shall be deemed terminated in the event the employee voluntarily leaves the
industry.

        (g) For the purpose of computing vacation pay or fractions thereof, an
employee hired on or before the fifteenth (15th) day of a month shall be
credited with the full pro rata vacation pay otherwise attributed to that month,
and an employee hired after the fifteenth (15th) day of a month shall not be
credited with any pro rata vacation pay for that month. An employee whose
employment terminates on or after the fifteenth (15th) of the month shall be
credited with full pro rata vacation pay otherwise attributable to that month.
An employee whose employment terminates before the fifteenth (15th) of the month
shall not be credited with pro rata vacation pay for that month.

12

--------------------------------------------------------------------------------

EXAMPLE: A man comes to work on February 13, 1980. On May 1, 1980 he has
completed three (3) months of employment and he is entitled to fractional
vacation pay of three‑twelfths (3/12ths) of one (1) week. On May 1, 1981, the
second (2nd) May of his employment, he is entitled to two (2) weeks' vacation
pay payable at vacation time and one (1) day of vacation payable on the fourth
(4th) regular pay day after his return to work. On May 1, 1982, he would be
entitled to two (2) weeks and two (2) days; May 1, 1983 ‑two (2) weeks and three
(3) days; and May 1, 1984 ‑ three (3) weeks. It is assumed in this example that
the man worked at least ninety percent (90%) of the scheduled hours worked by
the plant during each of the applicable twelve (12) month periods. If he has
worked eighty percent (80%) of the time, he will receive three‑fifths (3/5ths)
of the vacation pay otherwise due.

7.5 Severance of Employment

    A new employee or an employee who is laid off, discharged or quits is to be
allowed the vacation benefit to which he is entitled under Section 7.4 above,
prorated according to his months of service; for example, one (1) month=1/12th;
three (3) months=3/12ths; ten (10) Months=10/12ths; etc. Employees discharged
for cause shall not be eligible for pro rata vacation.

ARTICLE 8
Bereavement/Birth of a Child

8.1 Five (5) Day Bereavement

    In the event an employee suffers the death of his child/stepchild, spouse,
mother or father, and the funeral and its arrangements occur during the
employee's scheduled workdays, the employee shall be allowed up to five (5) days
off with pay, at his rate of pay.

8.2 Three (3) Day Bereavement

    In the event an employee suffers the death of his brother, sister,
stepmother, stepfather, spouse's father, spouse's mother, grandchild, and the
funeral and its arrangements occur during the employee's scheduled workdays, the
employee shall be allowed up to three (3) days off with pay, at his rate of pay.
In the event an employee suffers the death of his spouse's stepmother or
stepfather and the funeral and its arrangements occur during the employee's
scheduled workdays, the employee shall be allowed up to three (3) days off with
pay, at his rate of pay.

8.3 Internment

    If interment is postponed to a later date and occurs during the employee's
scheduled work day, the employee may take one (1) of the three (3) foregoing
days off with pay on the day of interment.

8.4 One (1) Day Bereavement

    If an Employee attends the funeral of a significant other, an in-law,
grandparent or the grandparent of his spouse or his spouse's brother or sister
and it takes place on a day when he otherwise would have worked, he shall not
suffer a loss of any straight time pay for that day.

    Any paid days off to which an employee is entitled under this Article shall
include second (2nd) and/or third (3rd) shift premiums, as the case may be, if
the employee is assigned to such shift on the day(s) for which he is entitled to
such pay.

13

--------------------------------------------------------------------------------

8.5 Birth or Adoption of a Child

    An employee will be entitled to one (1) day off with pay for the birth of
the employee's biological child or the day of adoption of a child.

8.6    Bereavement While on Vacation

    Employees who are on vacation when death occurs will receive the bereavement
benefit, and may use the affected vacation days at a later date.

ARTICLE 9
Insurance

9.1 Insurance

    The Company agrees to provide group insurance to employees and dependents as
set forth herein.

9.2 Benefits

            (a) The health and welfare plan administered by the Company or its
administrator as selected by the Company shall provide for benefits as follows:

                (i) Group Term Life Insurance ‑ $60,000. The benefit amount will
increase to $65,000 effective May 1, 2007 and to $70,000 effective May 1, 2008.

                (ii) Sickness and Accident Insurance ‑ $350.00 per week
effective May 1, 2006; $360.00 per week effective April 30, 2007; and $370.00
per week effective April 28, 2008 for fifty-two (52) weeks with a Social
Security offset for the last twenty-six (26) weeks thereof; eligibility
commences on the first (1st) day of accident or hospitalized sickness and the
fifth (5th) day of non‑hospitalized sickness. If an employee qualifies for
sickness and accident insurance because of five (5) days of non‑hospitalized
sickness and remains qualified for at least one (1) additional week, the Company
will pay the employee the current rate for the unpaid five (5) day qualifying
period.

                (iii) Accidental Death or Dismemberment Insurance ‑ $60,000. The
benefit amount will increase to $65,000 effective May 1, 2007 and to $70,000
effective May 1, 2008.

                (iv) Paid‑up Term Life Insurance.

                        (1) Employees with ten (10) or more years of service
retiring on a regular pension will be given an $8,000 term insurance policy or
other funding mechanism on terms satisfactory to the Union.

                        (2) Employees with ten (10) or more years of service
retiring on an early retirement pension will be covered by a regular $8,000 term
insurance policy or other funding mechanism on terms satisfactory to the Union;
or until age sixty‑five (65) when it will be eliminated and replaced by a $8,000
term insurance policy or other funding mechanism on terms satisfactory to the
Union.

14

--------------------------------------------------------------------------------

                        (3) Any employee with ten (10) or more years of service
becoming totally disabled after May 1, 1981 will continue to receive coverage
for the full amount of life insurance then in effect until he becomes
substantially employed, as determined by the Company and Union at which time the
insurance will be eliminated completely; or until age sixty‑five (65) when it
will be eliminated and replaced by a $8,000 term insurance policy or other
funding mechanism on terms satisfactory to the Union.

                        (4) The full amount of life insurance shall apply to
employees with at least ten (10) years service, and the amount of insurance
shall be prorated down by years of service for employees with less than ten (10)
years of service.

                (v) Health Insurance ‑ Health Insurance ‑ The Company shall
provide four (4) health insurance plans equivalent to the Blue Cross Vermont
Health Partnership (VHP), the Blue Cross Vermont Freedom Plan 100 (VFP100), the
Blue Cross Vermont Freedom Plan 500 (VFP500) and the Blue Cross J Plan, subject
to the following general conditions:

                    1. Company will provide J or equivalent plan (including
vision), with employee contributions of 17%, 18% (1-1-2008), and 19% (1-1-2009).

                    2. Company will provide VHP or equivalent plan (including
vision and dental) with employee contributions of 14% (1-1-2007), 16%
(1-1-2008), and 18% (1-1-2009).

                    3. Company will provide VFP 100 or equivalent plan
(including vision) with employee contributions of 15% (1-1-2007), 16%
(1-1-2008), and 17% (1-1-2009).

                    4. Company will provide VFP 500 or equivalent plan
(including vision) with employee contribution of 3% beginning 1-1-2007.

                    5. The Company has the right to rate the health plans
separately.

                    6. Effective immediately, new employees may not enroll in
VHP or J plans. If they take health insurance, they must take a VFP plan. They
will be eligible to take other plans, if offered, after they are with the
company for six years.

                    7. There will be an open enrollment period ending June 1,
2006 for the purpose of changing between the J Plan and VHP Plan only. After
this, employees who are enrolled in the J or VHP plans cannot switch between
these two plans, but may switch to a VFP plan when it is available. Once an
employee selects a VFP plan or opts out of the health insurance plan, the
employee is not eligible for a VHP or J plan.

                    8. Employees on either VFP Plan may purchase dental by
paying 50% of the premium.

                    9. Employees may choose to opt out of health plans and
obtain a monthly stipend of $250 paid once per month through payroll. To be
eligible, an employee must demonstrate that he has insurance elsewhere.

        (b) The insurance benefits which are provided for by the Company shall
be described in a brochure which shall be distributed to employees by the
Company. The terms and conditions under which such benefits are provided are
governed by insurance agreements between the Company and its insurance carriers.

15

--------------------------------------------------------------------------------

9.3 Contributions

    The Company shall maintain life insurance coverage for three (3) months and
shall continue its contributions for the health insurance coverage of a laid‑off
employee for three (3) calendar months (provided the employee makes his
contribution if any is required). If the employee is laid off on or before the
fifteen (15th) of a month, that month shall be considered the first of the three
(3) months; and if the employee is laid off after the fifteenth (15th) of a
month, the following calendar month shall be considered the first (1st) of the
three (3) months. If an active employee dies, the Company will continue health
insurance coverage for qualifying survivors (if any) for a period of three (3)
months at no cost to said survivor(s). This provision shall not apply to
employees on layoff, Workers Compensation, or sickness and accident insurance.
To keep policies in force, both Company and employee must pay his share while
the employee is off the job because of sickness and accident, strike or lockout
or any other suspension in the industry beyond the control of either management
or labor.
 

9.4 Disability

    If an employee is permanently and totally disabled, the Company shall
continue its contribution for up to six (6) months, as described in previous
section "Contributions."  Thereafter, the Company will provide such health
insurance contributions (provided the employee makes his contribution, if any is
required) for five (5) years from the date when he ceased to work due to such
disability. At the end of such five (5) year period, the Company shall
thereafter continue its contributions for individual coverage only, as long as
the employee is permanently and totally disabled, or until he reaches age
sixty-five (65), whichever occurs sooner; provided, that the Company will not
make any contributions described in this subsection (a) during any period when
the employee or his spouse is employed and group health insurance benefits are
available to them, or after he reaches age sixty-five (65). The Company and the
Union may amend this subsection in their discretion.

9.5 Retired Employees

    Effective May 2, 1981, any employee who has retired between April 30, 1975
and April 28, 1990 under the provisions of the Barre Belt Granite Employer‑Union
Pension Plan shall be allowed to continue group insurance coverage in the amount
of $3,000 of term insurance, subject to any applicable insurance carrier rules
and regulations. The full cost of such coverage will be paid by the retired
employee at the group rate applicable to the term life insurance including such
insurance for retired employees being provided through the Company. The premium
shall be paid by such retired employee. The Company agrees to pay one (1)
month's health care premium for each five (5) years of service with the Company,
up to a maximum of three (3) month's premium.

9.6 Consultant

    The Company is authorized to utilize the services of an impartial
professional consultant as deemed necessary to advise concerning the proper
operation of the insurance program.

16

--------------------------------------------------------------------------------

9.7 Insurance Objectives

    The parties agree to consider and implement by agreement health insurance
cost containment measures with a view to improving and increasing the quality
and efficiency of health care.

9.8 Delinquency

    If the Company is delinquent more than thirty (30) days pursuant to this
section; if the Union gives written notice to the Company of its intent to
withhold the services of employees; and if the Company has not cured the
delinquency by the appropriate payment or by entering into an arrangement
satisfactory to the Trustees by the sixtieth (60th) day after the delinquency
began; then the Union shall have the right to withhold the services of employees
beginning on the sixtieth (60th) day of delinquency or fifteen (15) days after
notice from the Union, whichever occurs later, if, and as long as, the Company
is in violation of this section. For purposes of this paragraph, the Trustees
shall be deemed to have delegated the judgment concerning whether the
appropriate payment or a satisfactory arrangement has been reached to the
Administrator. In addition, the Company shall be responsible for the payment of
all wages (including interest at the legal rate in Vermont) that would have been
earned in normal working hours during any strike called on account of delinquent
contributions.

ARTICLE 10
Pension Plan Agreement

10.1 Merger of the Pension Plan

    The Barre Belt Granite Employer-Union Pension Plan (the "Plan") has merged
with and into the Steelworkers Pension Trust (the "Pension Trust") pursuant to
the terms of a certain merger agreement (the "Merger Agreement") between the
Plan and the Pension Trust, the terms of which are incorporate herein by
reference. (Hereafter, the merger of the Plan and the Pension Trust is referred
to as the "Merger".)

10.2 Incorporated Documents

    This Article 10 incorporates by reference the terms of a Merger Agreement
between the Plan and the Pension Trust, and the provisions of the documents
governing the Pension Trust.

10.3 Contribution Rate

    The month for which the contribution is due is referred to as the "benefit
month" and the month prior to the benefit month is referred to as the "wage
month." The Employer shall contribute to the Pension Trust each and every
benefit month a sum of money equal to $1.55 per hour for each hour worked by all
Covered Employees during the wage month. Effective April 30, 2007, the
contribution shall increase to $1.60 per hour. Effective April 28, 2008, the
contribution shall increase to $1.65 per hour.

17

--------------------------------------------------------------------------------

 

10.4 Covered Employees

    Covered Employees are all employees employed within the Union's Bargaining
Unit who were actively employed by the Employer for any length of time during
the wage month. The Employer is required to make a contribution to an employee
whose employment is terminated during the wage month.

10.5 Hours Worked

    The term "Hours Worked" means not only hours actually worked by Covered
Employees, but also hours not actually worked but for which Covered Employees
were paid because of vacation, holidays, jury duty or bereavement leave.

10.6 Payment of Contributions

    Contributions are due from the Employer on the fifteenth (15th) day of the
benefit month, commencing with the benefit month of February 1999 and each and
every month thereafter so long as this agreement is in force.

10.7 Coverage—Newly Hired Employees Not Previously Covered

    Newly hired employees not previously covered by the Pension Trust are not
considered Covered Employees until the first day of the first calendar month
immediately after the commencement of employment. Such calendar month is the new
employee's first benefit month. The immediately preceding calendar month is the
employee's first wage month.

10.8 Coverage—Newly Hired Employees Who Were Previously Covered

    Newly hired employees previously covered by the Pension Trust are considered
Covered Employees as of the first day of the first calendar month immediately
after the commencement of employment. This calendar month is the employee's
first benefit month and the immediately preceding calendar month is the
employee's first wage month.

10.9 Contribution Reports and Data

    The Employer shall transmit to the Pension Trust with each contribution a
contribution report on the form furnished by the Pension Trust on which the
Employer shall report the names, status, hire and termination dates as
applicable, as well as the total hours paid to each covered employee during the
wage month. The Employer shall provide a copy of this report to the Union. The
Employer further agrees to supply to the Pension Trust such further information
as may from time to time be requested by it in connection with the benefits
provided by said Pension Trust to said employees, and to permit audits of its
books and records by the Pension Trust for the sole purpose of determining
compliance with the terms and conditions of this Agreement.

 18

--------------------------------------------------------------------------------

10.10 Delinquent Employers

    In the event that an Employer fails to maintain affiliation in good standing
with the Pension Trust, the Employer shall be in violation of this Article 10,
in addition to all other applicable standards. Immediately upon termination of
the Employer's affiliation with the Pension Trust, the Union and the employees
may withhold all services from the delinquent Employer until such time as the
default has been cured to the satisfaction of the Pension Trust and the Union.
In addition, the Company shall be responsible for the payment of all wages
(including interest at the legal rate in Vermont) that would have been earned in
normal working hours during any strike called on account of delinquent
conditions.

 

ARTICLE 11
401(k) Plan

 

11.1 401(k) Plan

    The Company agrees to establish and administer one (1) 401(k) program for
all its Union employees which will comply with all the requirements of ERISA,
the Internal Revenue Code and any other applicable laws.

    The Company agrees to a match of thirty (30%) percent on an employee's first
$1,000 contribution per year and ten (10%) percent thereafter per year up to the
maximum contribution allowable by law per year.

 

ARTICLE 12
Notices

12.1 Bulletin Boards

    The Company shall install a bulletin board at each time clock for joint use
of the Company and Union.

12.2 Holiday Notice

    Before suspending operations the day before or the day after a scheduled
holiday, at least three (3) calendar days' notice must be posted on the bulletin
board.

12.3 Emergencies

    Except in circumstances which the Company could not reasonably foresee, at
least twenty‑four (24) hours' notice of any other suspension of operations must
be posted on bulletin boards stating when the plant will close as well as when
work is to be resumed.

19

--------------------------------------------------------------------------------

 

12.4 Plant Bidding

    Positions either vacant or new will be posted within the affected plant.
Employees will have two (2) days to bid for the posted job. The Company will
fill the job based on seniority, ability, and physical fitness. Ability means
knowledge and/or experience relating to the job in question at the time of the
posting for the position. Should no bidder have the immediate ability to perform
the posted job and the Company has an immediate need to fill the vacancy, the
Company may hire a qualified outside applicant. If a training period is
acceptable, bidders will be given preference over outside applicants. Situations
which require extended training periods will be subject to a negotiated wage.

12.5 Union Postings

    The Company agrees to post notices of official Union business which are
received by the Company from the Union.

 

ARTICLE 13
Layoff, Recall, Reinstatement After On‑the‑Job Injury

 

13.1 Layoff and Recall

        (a) In the layoff and recall of employees, length of service shall be
recognized subject to ability and physical fitness among employees engaged in
the same category of work as enumerated in the classifications set forth in
Section 4.1(a) of this Agreement. Employees shall have recall rights for twelve
(12) months from the date of layoff.

        (b) In the event a temporary seasonal layoff is to be implemented by the
Company, the Company will post an announcement of the layoff and its anticipated
duration. The Company agrees that employees may elect to take the layoff on a
voluntary basis by seniority subject to ability. If all employees with the
ability to do a particular job which will be worked during the layoff elect to
take a voluntary layoff, then the Company will require the least senior employee
with the ability to do the work. The voluntary layoff will be only for the
posted duration of the layoff. If for any reason the layoff is to be extended
beyond the posted period, the Company will notify those employees who have
elected the voluntary layoff of the extension of the layoff and the anticipated
duration of the extension. Senior employees on voluntary layoff with the ability
to perform the jobs being worked during the extension of the layoff shall have
the option to displace any junior employees performing the work or continue
their voluntary layoff. This process shall continue until the end of the layoff.
In accordance with 12.1 (a), no employee may extend his voluntary layoff beyond
twelve (12) months since recall rights would be forfeited.

        (c) It is the intent of the Company to attempt to return all employees
suffering an injury on the job to their regular job as set forth herein. An
employee disabled by a compensable injury under applicable Workers Compensation
law will be reinstated by the Company when his or her inability to work ceases
provided recovery occurs within two (2) years of the onset of the disability. An
employee who recovers within two (2) years of the onset of the disability will
be reinstated to a position suitable for the Employee given the position the
Employee held at the time of the injury and the Employee's ability to safely
perform the duties of the available position. An employee shall suffer no loss
of seniority when reinstated in accordance with this Section 13.1 (c).

20

--------------------------------------------------------------------------------

13.2 Layoffs

    Layoffs are to be by individual plant(s). Of the laid-off personnel, the
individual with the most seniority, subject to ability and/or physical fitness,
will be afforded an opportunity to "temporarily transfer" to one of the other
Rock of Ages facilities listed in Section 13.4 below if an opening exists and if
he is qualified.

    While temporarily employed at one of the other Rock of Ages facilities, the
employee will continue to accumulate seniority at the plant from which the
employee was laid off prior to the temporary transfer.

13.3 Layoff Job Opportunity

    Job openings at a specific plant will be handled per section 12.4 above. In
the event the Company has laid off employees at other Company plants or
Divisions covered by this contract, the Company will offer these positions first
to the laid off employee(s) by seniority subject to ability and physical fitness
before hiring outside applicants. The employee(s) selected may either accept the
available position or elect to take a voluntary layoff any time during the
initial sixty (60) day period. The employee(s) may revert to a voluntary layoff
status at his or her option or at the option of the Company.

    If the position available is covered by another contract (i.e. Quarry) the
employee(s) shall not be required to change groups unless he/she is not returned
to his/her former position within the twelve (12) month layoff and recall
period.

    The employee(s) shall suffer no loss of seniority for such assignment when
returned to the former position. Employees will return to former positions by
seniority, subject to ability and physical fitness, if and when work becomes
available.

    The Union will be immediately notified of the employee(s) who accept
assignment in another plant and/or division. Upon acceptance these employees
will initially hold the lowest seniority in that plant and/or division.

    Upon recall, if an employee does not honor a "recall notice," (return
receipt requested at last known address), or has been employed at a new plant
and/or division for more than twelve (12) months, his/her seniority at the
former plant and/or division shall be lost. The seniority date at the new plant
and/or division shall be the employee's start date with that plant and/or
division except as otherwise agreed upon between the Company, employee and
Union.

    In the event the Union believes the Company has not complied with this
provision, the Union may bring the situation in question to the Labor Management
Team (LMT) for resolution. If the matter cannot be resolved by the LMT, the
Union shall have the right to grieve it.

21

--------------------------------------------------------------------------------

13.4 Seniority

    One seniority list will be maintained for the Rock of Ages Manufacturing
Plant, Saw Plant and Press Roll Plant. Seniority for employees who were part of
the former Saw Plant and Press Roll Plant seniority group as of April 29, 2006
will be grandfathered in the event of a layoff.

13.5 Seniority Roster

    The Company shall provide the Union with a seniority roster semi‑annually,
in April and October.

 

ARTICLE 14
Union Security

14.1 Union Security

    It shall be a condition of employment that all employees of the Company
covered by this Agreement who are members of the Union in good standing on the
effective date of this Agreement shall remain members in good standing and those
who are not members on the effective date of Agreement shall, on or before the
thirty-first (31st) calendar day following the effective date of this Agreement,
become and remain members in good standing in the Union. It shall be also a
condition of employment that all employees covered by this Agreement and hired
on or after its effective date shall, on or before the thirty‑first (31st)
calendar day following the beginning of such employment, become and remain
members in good standing of the Union.

 

ARTICLE 15
Check‑off

 

15.1 Check-Off

    The Company agrees to deduct each month from the wages payable to any
employee who authorizes the employer to do so, through a signed authorization
card (Union Form 530), the Union monthly dues, assessments uniformly imposed on
all members and, if owed, the Union's initiation fee. Said amount shall be as
designated by the International Treasurer of the Union. The Company shall remit
by the end of each month on Form R-115 all sums so deducted to the International
Treasurer, United Steelworkers, P.O. Box 951667, Cleveland, Ohio 44193.

15.2 Union Copy

    The Company also shall transmit by the end of each month to an officer
designated by the local Union a copy of the list of employees from whom
deductions are made and the amount deducted as well as a list of new hires
during the month with their date of hire and classification.

22

--------------------------------------------------------------------------------

15.3 Dues Penalty

    The Company will be responsible for the deduction and collection of dues
prior to final payment to the employee as a result of quit or discharge and be
liable for payment of said dues to the Union if it fails to do so.

15.4 Journeyman Dues

    Journeyman employed will have dues automatically deducted from their pay
from the first (1st) day of hire and submitted according to Article 15, Section
15.1.

15.5 Sign-Ups

    The Company agrees to sign up new employees upon their hire and submit the
section of the Authorization Card (Union Form 530) to the Local Union President
within thirty (30) days.

 

ARTICLE 16
Dispute Settlement

16.1 Dispute Settlement

    Any difference which may arise as to the meaning or application of this
Agreement or any memorandum agreement between the parties as to compliance with
the terms of such agreements shall be resolved as follows:

    Step 1: Between the foreman and employee involved and/or Union Steward
and/or other Union representative. Grievances must be submitted within ten (10)
workdays of the time the subject of the grievance becomes or should have become
known to the aggrieved employee or Union.

    Step 2: Between the Union Steward and/or other Union representatives and the
Plant Manager. If the matter is not settled within five (5) workdays of
initiating this step, it may be referred to Step 3.

    Step 3: Between the Union Representative and/or Union Steward and the
Division Vice President and/or the Plant Manager. If the matter is not settled
at this step, then a formal written grievance will be submitted within five (5)
working days.

    Step 4: Between the United Steelworkers Staff Representative, Local Union #4
President, the President of the Company, the Division Vice President and/or the
Plant Manager. If the matter is not settled within five (5) working days of
initiating this step, it may be referred to Step 5.

    Step 5: Submit the grievance to arbitration and pursuant to existing
voluntary labor arbitration rules of the American Arbitration Association within
thirty (30) days following the Step 4 answer. The Arbitrator shall have no
authority to alter in any way the terms and conditions of this Agreement and
shall confine his decision to a determination of the facts and an interpretation
and application of this Agreement. The decision of the Arbitrator shall be final
and binding on all parties. The fees and expenses associated with arbitration of
the grievance shall be borne equally by the parties to the grievance or dispute.

23

--------------------------------------------------------------------------------

    In the event a difference is not appealed to the next succeeding step of the
above procedure within the time limit specified, the right of appeal shall be
lost.

    The aggrieved employee may attend any steps of the grievance procedures.
Time limits may be extended by mutual agreement.

16.2 Company Grievances

    Grievances may be initiated by the Company. The grievance shall be discussed
between the Company representative and the Steward, Local Union President or
other Union representative. In the event such difference is not settled through
such discussion, the dispute will be further processed in accordance with the
provisions of Section 16.1, Steps 3, 4, 5.

16.3 Signed Grievances

    Grievances processed in accordance with the provisions of this Article must
be in writing and signed by the grieving party for submission to Step 4 and
succeeding Steps. It is mutually understood that the words "Foreman" or "Plant
Manager" may be replaced by the word "Company" where appropriate. Time limits
may be extended by mutual agreement.

16.4 Rules

    The Union agrees that during the term of this Agreement neither the Union
nor its members shall encourage or engage in any strikes, stoppages, slowdowns
or other interruption of work, and the Company agrees that there shall be no
lockouts.

    It is understood and agreed that in the event of any alleged violation of
this Agreement, which violation is not authorized or ratified by the
International Union, there shall be no liability for damages on the part of said
International Union, Local Union or any of their officers or agents, and the
sole recourse and exclusive remedies of the Company shall, in such event, be
those which are specifically provided for in this Agreement.

    It is understood and agreed that in the event of any strike, work stoppage,
interruption or impeding of work on the part of any employee during the life of
the Agreement, there shall be no liability on the part of the International
Union, Local Union or any of their officers or agents, provided such strike,
work stoppage, interruption or impeding of work was not authorized or ratified
by the International Union, Local Union or any of their officers or agents, and
provided further that, upon the occurrence of such unauthorized strike, work
stoppage, interruption or impeding of work, the International Union or the Local
Union shall, upon request of the Company, notify the employees involved that
such action by said employees was unauthorized and direct said employees to
return to work promptly, and shall take further steps as are reasonable and
appropriate under the circumstances to bring about a termination of such
unauthorized strike, work stoppage, interruption or impeding of work, impose
such disciplinary measures upon the employees involved as are not inconsistent
with the provisions of this Agreement.

24

--------------------------------------------------------------------------------

 

ARTICLE 17
Plant Access

17.1 Plant Access

    It is agreed that a representative of the Union shall be permitted to enter
any Rock of Ages property covered by this Agreement during working hours for the
purpose of administering the provisions of this Agreement. A committee wishing
to enter any Rock of Ages property covered by this Agreement during working
hours must first get permission at the office.

ARTICLE 18
Nondiscrimination

18.1 Non Discrimination

    There shall be no discrimination for or against any employee because of his
performing the duties of a Union Officer or committeeman. The Company shall
comply with applicable laws prohibiting discrimination against employees on
account of race, color, sex, sexual orientation, religion, national origin, or
age. Any reference in this Agreement to one gender shall be deemed to apply
equally to the other.

 

ARTICLE 19
Public Insurance

19.1 Reinstatement to Job

    It is the intent of the Company to attempt to return all employees suffering
an injury on the job to their regular job as set forth herein. An Employee
disabled by a compensable injury under applicable Workers Compensation law will
be reinstated by the Company when his or her inability to work ceases provided
recovery occurs within two (2) years of the onset of the disability will be
reinstated to his former job or one suitable under the law given the position
the Employee held at the time of the injury and the Employee's ability to safely
perform the duties of the available position. An Employee shall suffer no loss
of seniority when reinstated in accordance with this Section 19.1.

19.2 Unemployment/Workers Compensation

    The Company agrees to comply with applicable laws governing Unemployment
Compensation Insurance and Workers' Compensation Insurance for employees.

25

--------------------------------------------------------------------------------

ARTICLE 20
Mutual Cooperation

20.1 Mutual Cooperation

    The Company and the Union agree that, for the best interest of the
employees, the Company and the community as a whole, they favor and will
encourage the progress and growth of the Granite Industry in Vermont.

    The Company shall not be restricted in his manning of and assignment of
operations to existing, new or automated equipment and systems which do not
impose an unreasonable safety hazard to employees or require an unreasonable
workload.

    The Company agrees that, in the assignment of primary operators to
equipment, the present jurisdiction of the Union will be preserved. The Union
agrees that jurisdictional restrictions will not apply to 1) incidental
operation of machines for expediency, 2) coverage due to an absence caused by
sickness or vacation, or 3) coverage when a machine operator is busy with other
job responsibilities. To ensure 40 hours of pay the worker may be assigned to
duties outside of their traditional jurisdictional duties for a period not to
exceed 16 hours per week for items not covered in categories 1, 2 and 3 above.
The Company further agrees that employees covered by the Agreement shall be
given reasonable opportunity to become proficient with new equipment.

    The Company agrees to maintain an average union staffing level of
approximately 30% USW.

    The Company agrees to allow the Union Business Representative/President or
the Health and Safety Chairman the opportunity to sit in on health and safety
meetings and shall provide to the Union at least three (3) days prior notice of
the date, time and place of said meeting.

ARTICLE 21
Labor Management Team

21.1 Labor-Management Team (LMT)

    It is mutually agreed to form a Labor Management Team (LMT) composed equally
of Union representatives and management representatives in such total number as
may be agreed from time to time by the Union and Company. The LMT shall meet at
least quarterly to discuss and resolve issues of safety, health, betterment,
interdivisional job opportunities, productivity and other items as may be
appropriate. The Union representatives and/or Management must submit a list of
specific agenda items for each meeting at least one (1) week in advance of the
meeting or the meeting is cancelled.

    A quarterly schedule will be provided by management. Two (2) employee
representatives per plant will be paid overtime pay for any meetings held
outside their scheduled shift. The Local Union President or his representative
will be allowed to attend and participate in these meetings.

26

--------------------------------------------------------------------------------

    The LMT is intended to increase joint cooperation and develop an active
employee involvement process. These efforts shall not interfere with any
provisions of this Agreement nor circumvent the grievance procedure, nor
interfere with management's rights, but it is a goal of the LMT to avoid
circumstances or practices which could give rise to a claim by either party that
the provisions of this Agreement were not adhered to and to create an atmosphere
of cooperation so as to minimize events leading to grievances.

    The LMT may have various divisions or advisory groups as mutually agreed and
may meet jointly with USW LMTs formed in other divisions at the Company.

    The objectives of the LMT will also focus on increasing customer service and
satisfaction, more effective methods of operation, enhancing employee morale and
creating and assuring full and open communication among employees and the
Company. The LMT will analyze and solve identified problems and participate and
support in the implementation of agreed solutions. The LMT will also investigate
and recommend actions to the Company and Union to increase employee involvement
and responsibility in the areas of production, production teams, and quality
control.

    The Company shall forward minutes of LMT meetings to the Union and LMT
members within ten (10) days of the meeting. The minutes shall include the names
of those in attendance, and the date, time and place of the meeting.

 

ARTICLE 22
Safety Measures

22.1 Safety Glasses

    The Company shall provide safety glasses for its employees, upon the request
of such employees. If an employee needs prescription safety glasses, he shall
pay for his own eye examination and shall furnish the prescription to the
Company. The Company shall then provide such prescription glasses at no
additional cost to the employee. Broken safety glasses shall be replaced by the
Company on a reasonable basis.

22.2 Miscellaneous

        (a) The Company agrees that all stands for the washing of granite shall
be properly housed.

        (b) No machinery shall be greased or oiled while in operation, with such
exceptions as may be determined by the LMT or safety committees in respective
plants. No engine shafting or machinery shall be started in any plant without
giving a warning, either by whistle or bell.

        (c) Dust control equipment shall at all times be maintained in efficient
working order and use. Inspections shall be carried out at the request of the
Company or Union by the state unit charged with industrial hygiene or the United
States Public Health Service and reports of inspections given to both the
manager, owner, superintendent, or other responsible person of the particular
Company and to the Union.

27

--------------------------------------------------------------------------------

        (d) Drinking water with sanitary bubblers must be furnished in every
plant.

        (e) Toilets connected with running water must always be kept in sanitary
condition, thoroughly boxed in and ventilated so as to eliminate all odors in
conformity with health laws.

        (f) All overhead cranes will have a device installed which will either
automatically or manually be sounded (by the operator) to give warning to other
employees when stones or any other materials are being carried through the
plant. Horns will be installed on all forklifts which will automatically or
manually be sounded (by the operator) to give warnings while operating.

        (g) The Company will provide measuring tapes, where required, and aprons
and boots to employees on the washstand as long as the employee turns in the
above for replacement when necessary.

        (h) On or around May 1st of each year, the Company will pay each
employee an allowance of eighty dollars ($80.00) to be used towards the cost of
approved safety footwear. An employee who has already completed his probation
period and is laid off or otherwise absent from work for a period of not more
that twenty-six (26) weeks on May 1st of each year will receive the allowance
when he returns to work.

22.3 Plant Heat

    Cutting plants and air for pneumatic machines will be heated to at least
sixty (60) degrees. Hot water must also be provided. If the Union initiates a
grievance for the Company's failure to heat the plant to sixty (60) degrees, the
arbitrator is authorized to impose a penalty of two (2) hours' pay for time lost
due to lack of heat. The arbitrator shall be authorized to impose a penalty of
up to four (4) hours' pay in situations where the Company has been found to have
repeatedly failed to heat the plant as required under this Section and if the
arbitrator finds that the circumstances of such violations warrant an additional
penalty. The Company, Union and employees will continue existing practices of
cooperating in emergency situations and in cases of extreme weather.

22.4 Consultation and Enforcement

        (a) The Company will confer with the Union through the LMT regarding
safety and other rules and regulations affecting the health, safety and comfort
of the employees.

        (b) The Union agrees to cooperate with the Company in enforcing safety
rules and practices in an effort to reduce hazards and insure safe working
conditions.

22.5 Legal Obligations

    Any National, State or Municipal law enacted for the betterment of wages or
working conditions in the granite trade will not be violated. The employees must
utilize safety equipment required by any National, State or Municipal law.

28

--------------------------------------------------------------------------------

 

ARTICLE 23
Probationary Period

23.1 Probationary Period

There shall be a probationary period of thirty (30) calendar days for journeymen
(sixty (60) days for apprentices), excluding shutdowns/layoffs, with the right
to extend such probationary period by mutual agreement. A discharge during the
probationary period shall not be subject to the grievance or arbitration
provisions of this Agreement. Upon completion of the probationary period, the
employee's seniority date shall be retroactive to his most recent date of hire.

ARTICLE 24
Apprentices

24.1 Apprentices

    The term of apprenticeship shall be one (1) year. If the Company employs
apprentices, it must have two (2) journeymen, crane operators, boxers/washstand
to each apprentice it employs. An apprentice, one (1) year after starting to
work, as such, shall, regardless of the hours during that period, receive the
minimum rate of pay for journeymen.

24.2 Reduction of Work

    It is agreed that in the event of reduction of work an apprentice may be
required to do work by the Company below the standard work week and on overtime
and Saturday work, such work as may be available shall be done by journeymen,
crane operators and boxers/washstand employees.

24.3 Apprentice Wages

    Apprentice wage rates shall be as set forth in Section 4.1(d).

 

ARTICLE 25
Leaves of Absence

25.1 General Leave of Absence - Leave

    Any employee may be granted a period of ninety (90) days' leave of absence
in any one (1) calendar year without pay and without loss of seniority with the
consent of the Company and the Union. Such employee is forbidden to accept
employment elsewhere for wages; except that an employee who is granted a leave
of absence for reasons of health may accept employment during such leave of
absence. Upon the request of the Company, the employee shall secure a doctor's
certificate with respect to his condition of health. Employees granted a leave
of absence for reasons of health shall accumulate seniority during such leave of
absence.

29

--------------------------------------------------------------------------------

 25.2 Union Leave

    Management agrees to grant, on request, a leave of absence to employees for
Union activities or political purposes when request is made in writing and such
time will not be deductible from an employee's earned time. The seniority for
such employees shall accumulate for a maximum period of one (1) year during such
leave of absence.

25.3 Presidential - Executive Board Leave

    An employee who is a member of the Union Executive Board shall be granted a
leave of absence of up to three (3) years to serve as full-time President of the
Union. During such leave he shall accumulate industry service and shall retain
seniority with the Company as of the date the leave begins; he shall not be
eligible for wages or fringe benefits.

ARTICLE 26
Discipline/Discharge

26.1 Discipline/Discharge

    An employee who has completed his probationary period shall not be
discharged or otherwise disciplined without just cause. A copy of written
disciplinary action taken against an employee shall be sent to the Local Union
office within ten (10) days of its issuance. Failure to notify the Union in
writing as set forth above will constitute the warning being null and void.

26.2 Written Warnings

    The Company and Union agree that a written warning more than eighteen (18)
months old may not be used as the justification for discipline or discharge of
an Employee. Subject to the immediately preceding sentence, in progressive
discipline cases, the Company will continue to consider in accordance with past
practice that a written warning or suspension without a follow-up discipline or
suspension for the same cause for a period of six (6) months as restarting the
progressive discipline process from the next succeeding written warning or
suspension for the same cause. All inactive disciplinary records will be purged
from an employee's record after five (5) years from the date the record was
written unless that disciplinary record indicates otherwise. Nothing in this
section shall be construed to prevent the Company from discharging or otherwise
disciplining an Employee for just cause or to prevent the Company and the Union
from keeping all disciplinary reports in an employee's personnel file and
providing the same to the appropriate parties under the Dispute Settlement
procedures of Article 16.

ARTICLE 27
Interdivisional Maintenance Work

27.1 Interdivisional Maintenance Work

    The Company has two (2) maintenance groups, one (1) at the plant division
(manufacturing plant, press roll plant, and saw plant) and the other at the
quarries division. The Union understands that there is a need for flexibility at
the Company to assure that all equipment operates efficiently and is repaired in
a timely fashion. The Company understands that the seniority of both maintenance
groups must be separate and that maintenance employees will normally work in
their division.

30

--------------------------------------------------------------------------------

    The Company and Union agree that the Company may assign maintenance
employees in one (1) division to work temporarily in the other division. The
word temporarily is understood and agreed to cover sickness, vacations,
injuries, operational emergencies, and/or the scope and duration of a particular
project or projects. It is not the intent of the Company to displace or replace
a maintenance person in one (1) division with a person in another.

    In the event the Union believes the Company has not complied with this
provision, the Union may bring the situation in question to the LMT for
resolution. If the matter cannot be resolved by the LMT, the Union shall have
the right to grieve it.

ARTICLE 28
Subcontracting

28.1 Subcontracting

    The Company agrees to subcontract bargaining unit work only for legitimate
business reasons and not to avoid the terms of the contract. The Company will
notify the Union in advance of an intent to subcontract bargaining unit work
which will result in either layoffs or a reduction in the work week below forty
(40) hours; and, upon request, will bargain with the Union about the decision
and its impact upon the employees.

 

ARTICLE 29
Management's Rights

 

29.1 Management's Rights

    In the interest of harmony and stability, it is recognized that except as
limited by the terms of this Agreement, the management and direction of Company
business and operations are vested exclusively in the Company, including the
right to hire, lay off, train, promote, control manning of, classify, transfer,
assign work to, and discipline or discharge employees for reasons other than the
employee's Union status; the right to make changes in and introduce new methods
and processes of operation or production; the right to expand or reduce its
operations and to make rules and regulations for the orderly and safe conduct of
work and production; and the right to make payments of non-wage compensation.

 

[SIGNATURE PAGE FOLLOWS]

31

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

 

 32

--------------------------------------------------------------------------------

 

Will be provided by USW

 

33

--------------------------------------------------------------------------------

CALENDAR OF HOLIDAY OBSERVANCES
DURING 2006 - 2009 CONTRACT

2006     Memorials Day May 29 Monday Independence Day July 4 Tuesday Labor Day
September 4 Monday Employee Appreciation Day September 5 Tuesday Veterans Day
November 13 Monday Thanksgiving Day November 23 Thursday Day After Thanksgiving
November 24 Friday Christmas Day December 25 Monday       2007     New Years Day
January 1 Monday Day Before Town Meeting March 5 Monday Town Meeting Day March 6
Tuesday Memorial Day May 28 Monday Independence Day July 4 Wednesday Labor Day
September 3 Monday Employee Appreciation Day September 4 Tuesday Veterans Day
November 12 Monday Thanksgiving Day November 22 Thursday Day After Thanksgiving
November 23 Friday Christmas Day December 25 Tuesday       2008     New Years
Day January 1 Tuesday Day Before Town Meeting March 3 Monday Town Meeting Day
March 4 Tuesday Memorial Day May 26 Monday Independence Day July 4 Friday Labor
Day September 1 Monday Employee Appreciation Day September 2 Tuesday Veterans
Day November 17 Monday Thanksgiving Day November 27 Thursday Day After
Thanksgiving November 28 Friday Christmas Day December 25 Thursday       2009  
  New Years Day January 1 Thursday Day Before Town Meeting March 2 Monday Town
Meeting Day March 3 Tuesday

 

33

--------------------------------------------------------------------------------

EXHIBIT 10.3

AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT

    AMENDMENT entered into this 10th day of April, 2006, but effective January
1, 2005, between ROCK OF AGES CORPORATION, a Delaware corporation having a place
of business at 772 Graniteville Road, Graniteville, Vermont 05654 (hereinafter
referred to as the "Company") and Nancy Rowden Brock, of Waterbury, Vermont
(hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into an
Employment Agreement ("Agreement") dated June 13, 2005, now wish to amend the
Agreement in certain respects to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), and the U.S.
Treasury Regulations from time to time promulgated thereunder (the
"Regulations");

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the Agreement by inserting a new section 22 to provide
as follows, effective January 1, 2005:

    22.    409A COMPLIANCE. It is the intention of the Company and Employee that
this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

[REMAINING SPACE LEFT BLANK INTENTIONALLY]

1

--------------------------------------------------------------------------------

    Except as amended by this Amendment No. 1, the Agreement and its remaining
provisions shall remain in full force and effect.

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

 

ROCK OF AGES CORPORATION   By:/s/Kurt M.Swenson Kurt M. Swenson, Chairman/CEO  
/s/ Nancy Rowden Brock Nancy Rowden Brock, Employee

2

--------------------------------------------------------------------------------

EXHIBIT 10.4

AMENDMENT NO. 2
TO EMPLOYMENT AGREEMENT

    AMENDMENT entered into this 20th day of April, 2006, but effective January
1, 2005, between ROCK OF AGES CORPORATION, a Delaware corporation having a place
of business at 772 Graniteville Road, Graniteville, Vermont 05654 (hereinafter
referred to as the "Company") and Peter A. Friberg of Barre, Vermont
(hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into an
Employment Agreement dated August 28, 2001, as amended on May 2, 2005
("Agreement"), now wish to further amend the Agreement in certain respects to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the "Code"), and the U.S. Treasury Regulations from time to time
promulgated thereunder (the "Regulations);

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the Agreement by inserting a new section 16 to provide
as follows, effective January 1, 2005:

    162.    409A COMPLIANCE. It is the intention of the Company and Employee
that this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

[REMAINING SPACE LEFT BLANK INTENTIONALLY]

1

--------------------------------------------------------------------------------

    Except as amended by this Amendment No. 2, the Agreement and its remaining
provisions shall remain in full force and effect.

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

ROCK OF AGES CORPORATION   By:/s/ Michael B. Tule Michael B. Tule, Senior Vice
President/General Counsel   /s/Peter A. Friberg Peter A. Friberg, Employee

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

AMENDMENT TO
SALARY CONTINUATION AGREEMENT

    AMENDMENT entered into this 20th day of April, 2006, but effective January
1, 2005, between ROCK OF AGES CORPORATION, a Delaware corporation having a place
of business at 772 Graniteville Road, Graniteville, Vermont 05654 (hereinafter
referred to as the "Company") and Peter A. Friberg, of 15 Tamarack Lane, Barre,
Vermont (hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into a
Salary Continuation Agreement ("Agreement") intended to offer an inducement to
the Employee to remain in the employ of the Company by compensating the Employee
beyond his or her regular salary for services which the Employee has rendered
and will hereafter render, now wish to amend the Agreement in certain respects
to comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the U.S. Treasury Regulations from time to
time promulgated thereunder (the "Regulations");

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the provisions of Section 2 of the Agreement by
amending paragraph (c) thereof to provide as follows, and by adding the
following new paragraphs (e) and (f) thereto, all effective January 1, 2005:

        (c)    Disability Retirement. If the Employee terminates employment with
the Company or any affiliate thereof due to Disability (and prior to attaining
age fifty-five (55), as to benefits both accrued and vested prior to January 1,
2005), and no grounds exist for forfeiture of benefits under Section 3 hereof
("Disability Retirement"), beginning at age fifty-five (55) or, as to benefits
accrued or vested after December 31, 2004, the later of such age or the date of
such Disability Retirement, the Employee may begin to receive monthly payments
of the benefits accrued at the time of Disability Retirement under paragraph (a)
in accordance with the provisions thereof, without reduction, provided the
Employee is then still Disabled.

        "For purposes of this paragraph (c), "Disability" or "Disabled" means
(i) as to benefits both accrued and vested prior to January 1, 2005, as such
terms are defined in the Company's Salaried Employees Retirement Plan or, if
such Plan does not then exist, in such other retirement plan as may from time to
time be maintained by the Company in which the Employee participates; and (ii)
as to benefits accrued or vested after December 31, 2004, if the Employee (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of not less than twelve (12) months, or
(B) is by reason of any such impairment receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
covering employees of the Company.

1

--------------------------------------------------------------------------------

        "All determinations as to the date and extent of Disability of the
Employee shall be made by the Board, upon the basis of such evidence as the
Board deems necessary and appropriate. If otherwise eligible, an Employee may,
simultaneously or in any sequence, receive Normal or Early Retirement benefits
and/or Disability Retirement benefits with respect to benefits both accrued and
vested prior to January 1, 2005 and/or those accrued or vested after December
31, 2004, in any combination consistent with the provisions hereof and of
applicable law and regulations including, without limitation, the Code and,
specifically as to benefits accrued or vested after December 31, 2004, Section
409A thereof and the Regulations."

* * * * * * * * * *

        "(e) Notwithstanding any other provision hereof, in the event of a
distribution of benefits pursuant to paragraphs (a) or (b) of this Section 2 and
the Employee is then a Specified Employee, as hereinafter defined, distribution
of the Employee's benefits accrued or vested after December 31, 2004, shall
commence on the earlier of (i) six (6) months after the date of separation from
service, or (ii) the death of the Employee. In such event, the initial
distribution of such benefits shall, provided the Employee so elects in a timely
manner as prescribed herein and by applicable laws and regulations, include a
lump sum payment of those benefits which would have been payable during the
period from separation from service until the date of such initial distribution
had the Employee not been a Specified Employee.

        "For purposes hereof, the Employee is a Specified Employee if the
Employee is a "key employee," within the meaning of Section 416(i) of the Code
(without regard to Section 416(i)(5) thereof), of the Company, provided its
stock is publicly traded on an established securities market or otherwise, as
determined in accordance with applicable Regulations. For purposes hereof, the
Employee is a Specified Employee of the Company with respect to a given calendar
year if, at any time during the twelve (12) month period ending on the September
30 next preceding the commencement of said year (the "identification date," for
purposes of Section 409A of the Code and the Regulations thereunder), the
Employee is (A) an officer of the Company having an annual compensation from the
Company greater than One Hundred Thirty-Thousand Dollars ($130,000), subject to
adjustment as provided in Section 416(i)(1)(A) of the Code and provided that no
more than fifty (50) Employees (or, if lesser, the greater of three (3) or ten
percent (10%) of the Employees) shall be treated as officers for this purpose;
(B) a five percent (5%) owner of the Company; or (C) a one percent (1%) owner of
the Company having an annual compensation from the Company greater than One
Hundred Fifty Thousand Dollars ($150,000).

        "(f) The method of distribution of benefits hereunder shall only be
subject to change by the Company (i) with the consent of the Employee, or that
of the Employee's Beneficiaries, if and as applicable; and (ii) if and to the
extent permitted by applicable laws and regulations including, without
limitation, the Code and, specifically as to benefits accrued or vested after
December 31, 2004, Section 409A thereof and the Regulations."

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

 

ROCK OF AGES CORPORATION   By: /s/Michael B. Tule Michael B. Tule, Senior Vice
President/General Counsel   /s/ Peter A. Friberg Peter A. Friberg, Employee

 

3

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT

    AMENDMENT entered into this 20th day of April, 2006, but effective January
1, 2005, between ROCK OF AGES CORPORATION, a Delaware corporation having a place
of business at 772 Graniteville Road, Graniteville, Vermont 05654 (hereinafter
referred to as the "Company") and Kurt M. Swenson of Hopkinton, New Hampshire
(hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into an
Employment Agreement ("Agreement") dated August 15, 1997, now wish to amend the
Agreement in certain respects to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), and the U.S.
Treasury Regulations from time to time promulgated thereunder (the
"Regulations");

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the Agreement by inserting a new section 16 to provide
as follows, effective January 1, 2005:

    162.    409A COMPLIANCE. It is the intention of the Company and Employee
that this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

[REMAINING SPACE LEFT BLANK INTENTIONALLY]

1

--------------------------------------------------------------------------------

    Except as amended by this Amendment No. 1, the Agreement and its remaining
provisions shall remain in full force and effect.

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

ROCK OF AGES CORPORATION   By: /s/Michael B. Tule Michael B. Tule, Senior Vice
President/General Counsel   /s/Kurt M. Swenson Kurt M. Swenson, Employee

 

2

--------------------------------------------------------------------------------

EXHIBIT 10.7

AMENDMENT TO
SALARY CONTINUATION AGREEMENT

    AMENDMENT entered into this 20th day of April, 2006, but effective January
1, 2005, between ROCK OF AGES CORPORATION, a Delaware corporation having a place
of business at 772 Graniteville Road, Graniteville, Vermont 05654 (hereinafter
referred to as the Company") and Kurt M. Swenson, of 336 Putney Hill Road,
Hopkinton, New Hampshire (hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into a
Salary Continuation Agreement ("Agreement") intended to offer an inducement to
the Employee to remain in the employ of the Company by compensating the Employee
beyond his or her regular salary for services which the Employee has rendered
and will hereafter render, now wish to amend the Agreement in certain respects
to comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the U.S. Treasury Regulations from time to
time promulgated thereunder (the "Regulations");

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the provisions of Section 2 of the Agreement by
amending paragraph (c) thereof to provide as follows, and by adding the
following new paragraphs (e) and (f) thereto, all effective January 1, 2005:

        (c)    Disability Retirement. If the Employee terminates employment with
the Company or any affiliate thereof due to Disability (and prior to attaining
age fifty-five (55), as to benefits both accrued and vested prior to January 1,
2005), and no grounds exist for forfeiture of benefits under Section 3 hereof
("Disability Retirement"), beginning at age fifty-five (55) or, as to benefits
accrued or vested after December 31, 2004, the later of such age or the date of
such Disability Retirement, the Employee may begin to receive monthly payments
of the benefits accrued at the time of Disability Retirement under paragraph (a)
in accordance with the provisions thereof, without reduction, provided the
Employee is then still Disabled.

        "For purposes of this paragraph (c), "Disability" or "Disabled" means
(i) as to benefits both accrued and vested prior to January 1, 2005, as such
terms are defined in the Company's Salaried Employees' Retirement Plan or, if
such Plan does not then exist, in such other retirement plan as may from time to
time be maintained by the Company in which the Employee participates; and (ii)
as to benefits accrued or vested after December 31, 2004, if the Employee (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of not less than twelve (12) months, or
(B) is by reason of any such impairment receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
covering employees of the Company.

1

--------------------------------------------------------------------------------

        "All determinations as to the date and extent of Disability of the
Employee shall be made by the Board, upon the basis of such evidence as the
Board deems necessary and appropriate. If otherwise eligible, an Employee may,
simultaneously or in any sequence, receive Normal or Early Retirement benefits
and/or Disability Retirement benefits with respect to benefits both accrued and
vested prior to January 1, 2005 and/or those accrued or vested after December
31, 2004, in any combination consistent with the provisions hereof and of
applicable law and regulations including, without limitation, the Code and,
specifically as to benefits accrued or vested after December 31, 2004, Section
409A thereof and the Regulations."

* * * * * * * * * *

        "(e) Notwithstanding any other provision hereof, in the event of a
distribution of benefits pursuant to paragraphs (a) or (b) of this Section 2 and
the Employee is then a Specified Employee, as hereinafter defined, distribution
of the Employee's benefits accrued or vested after December 31, 2004, shall
commence on the earlier of (i) six (6) months after the date of separation from
service, or (ii) the death of the Employee. In such event, the initial
distribution of such benefits shall, provided the Employee so elects in a timely
manner as prescribed herein and by applicable laws and regulations, include a
lump sum payment of those benefits which would have been payable during the
period from separation from service until the date of such initial distribution
had the Employee not been a Specified Employee.

        "For purposes hereof, the Employee is a Specified Employee if the
Employee is a "key employee," within the meaning of Section 416(i) of the Code
(without regard to Section 416(i)(5) thereof), of the Company, provided its
stock is publicly traded on an established securities market or otherwise, as
determined in accordance with applicable Regulations. For purposes hereof, the
Employee is a Specified Employee of the Company with respect to a given calendar
year if, at any time during the twelve (12) month period ending on the September
30 next preceding the commencement of said year (the "identification date," for
purposes of Section 409A of the Code and the Regulations thereunder), the
Employee is (A) an officer of the Company having an annual compensation from the
Company greater than One Hundred Thirty-Thousand Dollars ($130,000), subject to
adjustment as provided in Section 416(i)(1)(A) of the Code and provided that no
more than fifty (50) Employees (or, if lesser, the greater of three (3) or ten
percent (10%) of the Employees) shall be treated as officers for this purpose;
(B) a five percent (5%) owner of the Company; or (C) a one percent (1%) owner of
the Company having an annual compensation from the Company greater than One
Hundred Fifty Thousand Dollars ($150,000).

        "(f)  The method of distribution of benefits hereunder shall only be
subject to change by the Company (i) with the consent of the Employee, or that
of the Employee's Beneficiaries, if and as applicable; and (ii) if and to the
extent permitted by applicable laws and regulations including, without
limitation, the Code and, specifically as to benefits accrued or vested after
December 31, 2004, Section 409A thereof and the Regulations."

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

 

    By: /s/Michael B. Tule Michael B. Tule, Senior Vice President/General
Counsel   /s/Kurt M. Swenson Kurt M. Swenson, Employee

 

3

--------------------------------------------------------------------------------

EXHIBIT 10.10

PURCHASE AND SALE AGREEMENT

    PURCHASE AND SALE AGREEMENT ("Agreement") made this 28th day of July, 2006,
by and between ROCK OF AGES CORPORATION, a Delaware corporation with a principal
place of business at 772 Graniteville Road, Graniteville, Vermont 05654
("Rock"); and CAROLINA QUARRIES, INC.., a wholly-owned subsidiary of Rock and a
Delaware corporation ("Carolina") (Rock and Carolina are collectively referred
to herein as "Seller"), and New England Stone Industries, Inc., a Rhode Island
corporation with a principal place of business at 15 Branch Pike, Esmond, Rhode
Island 02917 ("Buyer").

    WHEREAS, Seller owns certain real property, consisting of land, buildings
and fixtures located in Lancaster County, South Carolina, all as more
particularly described on Exhibit A attached to this Agreement and made a part
hereof (the "Coral Gray Property");

    WHEREAS, Seller has leased the mineral rights to a certain quarry located in
Kershaw County, South Carolina (the "Kershaw Pink Property"), pursuant to a
lease dated January 1, 1993 attached hereto as Exhibit B (the "Kershaw Pink
Lease");

    WHEREAS, the purchase and sale contemplated hereby includes the quarrying
equipment and vehicles listed on Schedule 1.b (the "Equipment") and the
inventory listed on Schedule 1.c (the "Inventory"); and

    WHEREAS, Buyer wishes to purchase the Coral Gray Property, the Equipment and
the Inventory, and assume all of Seller's rights and obligations under the
Kershaw Pink Lease, upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises and undertakings set
forth in this Agreement, the parties, intending to be legally bound, agree as
follows:

    1.    CONVEYANCING AGREEMENT.

    The Seller agrees to sell and convey, and the Buyer agrees to purchase:

    a.    The Coral Gray Property;

    b.    the Equipment listed on Schedule 1.b attached hereto and made a part
hereof;

    c.    the granite block inventory located on the Coral Gray Property and the
Kershaw Pink Property at the time of closing, such Inventory to be listed on
Schedule 1.c and made a part hereof;

--------------------------------------------------------------------------------

    d.    All of Seller's right, title and interest in and to the names "Coral
Gray" and "Kershaw Pink."

    e.    All of Seller's right, title and interest in and to the permits listed
on Schedule 1.d ("Permits"), to the extent that such Permits are transferable
under South Carolina or Federal law.

    It is expressly agreed and understood that no other assets will be conveyed
to the Buyer in connection with the transactions contemplated hereby, including,
but not limited to, the assets listed on Schedule 1.e (the "Excluded Assets).

    2.    ASSUMPTION OF LIABILITIES

    a.    Seller shall assign, and Buyer shall assume at closing all of Seller's
right, title and interest in and to, and Seller's obligations under, the Kershaw
Pink Lease.

    b.    Buyer shall assume at closing any and all liabilities and obligations
under or relating to the Permits, including, but not limited to, reclamation
liabilities imposed by the State of South Carolina

    c.    Except as provided in this Agreement, Buyer shall not assume any other
liability of Seller in connection herewith, and Seller shall pay and discharge
any and all such liabilities not assumed by Buyer.

     3.    PURCHASE PRICE.

    The purchase price for the Property shall be One Million, Fifty Thousand
Dollars ($1,050,000) (the "Purchase Price"), payable as follows:

    a.    Buyer shall pay Seller an earnest money deposit of One Hundred
Thousand Dollars upon the execution of this Agreement (the "Deposit"). The
Deposit shall be nonrefundable, except as provided in sections 7 and 15 hereof
or except in the event of a breach by Seller of the conditions hereof.

    b.    The remainder of the Purchase Price, namely, Nine Hundred Fifty
Thousand Dollars ($950,000) shall be paid at the Closing by wire transfer
pursuant to wire transfer instructions given by Seller to Buyer.

- 2 -

--------------------------------------------------------------------------------

    c.    Seller agrees that at the time of closing, the combined block
inventory of Kershaw Pink and Coral Gray shall be not less than 15,000 cubic
feet (consisting of 10,000 cubic feet of Kershaw Pink blocks and 5,000 cubic
feet of Coral Gray blocks), as reflected on Schedule 1.c. If the combined block
inventory of Kershaw Pink and Coral Gray is less than 15,000 cubic feet, the
parties agree that the purchase price shall be decreased by Ten Dollars ($10.00)
per cubic foot for each cubic foot below the 15,000 cubic foot minimum. No
adjustment shall be made to the Purchase Price as long as the inventory of Coral
Gray is equal to or greater than 5,000 cubic feet and Kershaw Pink is equal to
or greater than 10,000 cubic feet.

    4.    ALLOCATION OF PURCHASE PRICE.

    The purchase price shall be allocated among the various assets purchased in
the manner set forth on Schedule 4 to this Agreement.

    5.    REPRESENTATIONS AND WARRANTIES OF SELLER.

    a.    Carolina and Rock each represent and warrant that it is a Corporation
duly organized and validly existing under the laws of Delaware. Seller
represents and warrants as of the date of this Agreement that it has duly
authorized, executed and delivered this Agreement and has duly authorized the
performance of this Agreement. Except for the approval of its lenders, Seller
has obtained all necessary consents in connection with the sale of the Property.

    b.    Seller has good record and marketable title to each of the assets
conveyed hereby, and except as otherwise provided herein, such title is free and
clear of any and all mortgages, liens, encumbrances, pledges, security
interests, or charges. Seller represents and warrants to Buyer that it has paid
for all labor, materials, architectural services, supplies, equipment and
utilities serving the Coral Gray Property.

    c.    Except as disclosed on Schedule 5.b, to the best of Seller's
knowledge, information and belief, there has been no release or spill of
Hazardous Waste at the Coral Gray Property or the Kershaw Pink Property, nor has
Seller received any citation, directive, inquiry, notice, order, summons or
other communication concerning the release of hazardous waste at the Coral Gray
Property or the Kershaw Pink Property. For the purposes of this paragraph, the
term "Hazardous Waste" shall mean any substance, material or waste which is
considered hazardous under applicable federal and South Carolina law.

    d.    There are no leases or service agreements for the maintenance,
operation or security of the Coral Gray Property or the Kershaw Pink Property.

    e.    Except as disclosed on Schedule 5.e, there are no pending, or, to the
best of Seller's knowledge, information and belief, threatened legal or
administrative proceedings affecting the use or enjoyment of the Coral Gray
Property or the Kershaw Pink Property, including, but not limited to,
proceedings involving environmental regulation, zoning, subdivision,
condemnation or special assessments.

- 3 -

--------------------------------------------------------------------------------

    f.    Except as set forth above, Seller makes no other representations and
warranties, including, but not limited to, representations and warranties
related to the Coral Gray Property, the Equipment or the Inventory. Buyer is
taking all of the assets conveyed hereby "where is" and "as is" and Seller
disclaims any and all implied warranties, including the warranties of fitness
and merchantability.

    6.    REPRESENTATIONS AND WARRANTIES OF BUYER.

    Buyer represents and warrants as of the date of this Agreement that it is a
Rhode Island corporation duly organized and validly existing under the laws of
the State of Rhode Island. Buyer represents and warrants that it has duly
authorized, executed and delivered this Agreement and has duly authorized the
performance of this Agreement. Buyer has obtained all necessary consents in
connection with the transactions contemplated hereby. Buyer covenants that the
foregoing representations and warranties will be true and correct at closing.

    7.    APPROVALS.

    Upon the execution of the Agreement, Seller shall use reasonable best
efforts to obtain the consent of its lender to the purchase and sale
contemplated hereby and to obtain the release of all security interests (if any)
covering the property to be conveyed. If Seller is unable to obtain such consent
and release prior to the Closing Date, either party shall have the right to
terminate this Agreement. In the event of such termination, Seller shall return
the Deposit and neither party shall have any further rights or obligations under
this Agreement to the other party, except those rights or duties that
specifically survive termination hereof.

     8.    Reserved.

    9.    SELLER'S CONDUCT PRIOR TO CLOSING.

    Prior to the Closing Date, Seller shall conduct the business and operations
at the Kershaw Pink Property and the Coral Gray Property in the ordinary course,
in accordance with past practices. Seller shall maintain the Equipment in the
same state of repair as it exists on the date hereof, and will maintain in force
all insurance policies covering the assets and properties to be purchase hereby.
The Seller shall not sell, transfer, assign, lease, return or otherwise dispose
of the assets to be purchased or any interest therein, except for the sale or
disposition of tools, materials, supplies and inventory as may occur in the
ordinary course of business. Seller shall take such action as may be necessary
to maintain and preserve in accordance with past practices any relationships
with suppliers and customers of Seller relating to the assets to be purchased.
Seller shall comply with all material laws and regulations applicable to the
assets to be purchased.

- 4 -

--------------------------------------------------------------------------------

    10.    CLOSING DATE.

    The closing of the transactions contemplated hereby shall take place on or
before September 15, 2006 ("Closing Date") at the offices of Savage, Royall and
Sheheen, LLP, 111 Church Street, Camden, South Carolina 29020, or at such other
mutually agreeable place. Delivery of the documents and instruments required
herein may be made by overnight delivery service to the closing agent and,
unless otherwise required by applicable law, the parties need not be physically
present at the Closing. Either party shall have the option to extend the time
for closing to a date not later than October 16, 2006 in the event that the
closing deliveries and conditions to closing cannot be met by September 15,
2006. Time shall be of the essence.

    11.    CONDITIONS TO CLOSING.

    a.    The Buyer's obligation to purchase the assets and to close the
transactions contemplated hereby shall be subject to the satisfaction of the
following conditions, any of which may be waived by Buyer in whole or in part.

            i.    Seller shall have made each of the closing deliveries set
forth in section 12 below.

            ii.    All of Seller's representations and warranties set forth in
this Agreement shall be true and correct on and as of the Closing Date.

            iii.    No suit, action or similar proceeding shall be pending
before any court or governmental agency in which it is sought to restrain,
prohibit, invalidate or set aside, in whole or in part, any of the transactions
contemplated hereby.

            iv.    All of the covenants and obligations of the Seller required
to be performed hereunder at or prior to the Closing Date shall have been duly
performed and complied with in all material respects.

    b.    The Sellers' obligation to close the transactions contemplated hereby
shall be subject to the satisfaction of the following conditions, any of which
may be waived by Seller in whole or in part.

            i.    Buyer shall have made each of the closing deliveries set forth
in section 12 below.

            ii.    All of Buyer's representations and warranties set forth in
this Agreement shall be true and correct on and as of the Closing Date.

            iii.    No suit, action or similar proceeding shall be pending
before any court or governmental agency in which it is sought to restrain,
prohibit, invalidate or set aside, in whole or in part, any of the transactions
contemplated hereby.

- 5 -

--------------------------------------------------------------------------------

 

            iv. &nbps;  All of the covenants and obligations of the Buyer
required to be performed hereunder at or prior to the Closing Date shall have
been duly performed and complied with in all material respects.

    12.    CLOSING DELIVERIES.

    a.    On the Closing Date, the Seller will deliver the following:

            (i)    Seller will deliver marketable title to the Coral Gray
Property by a South Carolina limited warranty deed subject to (1) Zoning
ordinances and restrictions; (2) general utility, sewer and drainage easements;
(3) subdivision regulations, declarations, covenants, restrictions and easements
of record on the Closing Date; and (4) such other matters and/or encumbrances as
are disclosed on Schedule 10.a attached hereto. The deed shall be in the form
attached as Exhibit C.

            (ii)    A Seller's secretary's certificate.

            (iii)   A consent letter from Seller's lenders consenting to this
transaction.

            (iv)  An Assignment and Assumption Agreement covering the Kershaw
Pink Lease, together with an estoppel letter from the Lessor, in form and
substance reasonably satisfactory to Buyer.

            (v)  Bill of Sale with covenants of warranty as to title and as to
the absence of security interests, liens, charges, and encumbrances covering the
Equipment and Inventory in form and substance reasonably satisfactory to Buyer,
and sufficient to vest in the Buyer good and marketable title to the Equipment
and Inventory.

            (vi)  Certificates of existence for Rock and Carolina.

       b.    On the Closing Date, Buyer shall execute and deliver the following:

            (i)    The Purchase Price, in accordance with section 2.b above.

            (ii)    A Buyer's secretary's certificate.

            (iii)   Certificate of existence for Buyer.

- 6 -

--------------------------------------------------------------------------------

    13.    PRORATIONS.

    It is understood by the parties hereto that the taxes, electricity, rents
and all utilities, if any, shall be apportioned as of the Closing Date. Real
property taxes will be paid by each of the parties on a prorated basis at the
time that the tax bills have been rendered and on or before the due date.

    14.    DELIVERY OF POSSESSION.

    Full possession of the Coral Gray Property and the Kershaw Pink Property,
free of tenants and occupants and personal property of the Seller not conveyed
to the Buyer shall be delivered to Buyer on the Closing Date.

    15.    DEFECTS IN TITLE.

    Buyer may, as soon as reasonably practicable but in no event later than 30
days from the date hereof, examine title to the Coral Gray Property and furnish
Seller with a written statement of objections affecting the marketability of
title. If at the time set for the closing the Seller shall be unable to convey a
good and marketable title to the Coral Gray Property, or if the Seller shall be
unable to deliver possession of the Coral Gray Property as provided above, then
Seller shall have the option to extend the time for closing by an additional
thirty (30) days and shall use reasonable efforts to address the objections
raised by Buyer as to marketability of title. If at the expiration of the
extended time for closing Seller is still unable to deliver good and marketable
title to the Coral Gray Property or if the Seller shall be unable to deliver
possession of the Coral Gray Property as provided above, either party may elect
to terminate this Agreement. In the event of such termination, the Seller shall
return the Deposit and neither party shall have any further rights or
obligations to the other, except those rights or duties that specifically
survive termination hereof. If this Agreement is not terminated, Buyer may, at
its option, accept such title as the Seller can convey and accept possession of
the Coral Gray Property.

    16.    INDEMNIFICATION.

    a.    Indemnification of Buyer.

    Seller will indemnify and hold Buyer harmless for any loss, liability,
claim, damage or expense (including reasonable attorneys fees) arising from or
in connection with:

            i.    Any breach of the representations and warranties of Seller
made herein;

            ii.   any breach of any covenant or obligation of Seller made
herein;

            iii.   any liability arising out of the ownership or operation of
the Coral Gray Property or the Kershaw Pink Property prior to the Closing Date,
except for liabilities (if any) assumed by the Buyer pursuant to this Agreement.

- 7 -

--------------------------------------------------------------------------------

    b.    Indemnification of Seller.

    Buyer will indemnify and hold Seller harmless for any loss, liability,
claim, damage or expense (including reasonable attorneys fees) arising from or
in connection with:

            i.    Any breach of the representations and warranties of Buyer made
herein;

            ii.   any breach of any covenant or obligation of Buyer made herein;

            iii.    any liability arising out of the ownership or operation of
the Coral Gray Property or the Kershaw Pink Property after the Closing Date,
except for liabilities (if any) retained by the Seller pursuant to this
Agreement.

    c.    Survival; Limitations.

    All representations, warranties, covenants and obligations of the parties
set forth herein shall survive the Closing and the consummation of the
transactions contemplated hereby, for a period of Eighteen (18) months from the
Closing Date, after which time neither Seller nor Buyer shall have any further
liability for indemnification or otherwise hereunder. Seller's liability to
Buyer for indemnification or otherwise hereunder shall be limited to the
Purchase Price.

    17.    MISCELLANEOUS PROVISIONS.

    a.    Completeness and Modification.

    This Agreement, together with the exhibits and schedules hereto constitutes
the entire agreement between the parties with respect to the transactions
contemplated herein, and it shall not be modified or amended except by an
instrument in writing signed by all parties.

    b.    Bulk Sales Law Compliance

    Buyer and Seller each hereby waives compliance by the other with any
applicable provisions of the bulk sales laws of the State of South Carolina or
any other applicable jurisdiction, and Sellers hereby agrees to indemnify and
hold Buyer harmless from any loss, cost or damage, including without limitation
reasonable attorneys fees and payments to any of Sellers' creditors, incurred by
Buyer because of Sellers' or Buyer's noncompliance with said bulk sales laws.

- 8 -

--------------------------------------------------------------------------------

    c.    Seller and Buyer warrant that the negotiations relative to this
Agreement and the transactions contemplated hereby have been carried on by the
Seller and Buyer or their respective representatives without the intervention of
any other party, or otherwise in such manner, as not to give rise to any valid
claim for a brokerage commission, finder' fee, advisory fee, or other like
payment or compensation.

    d.    Release from Prior Claims.

    In consideration of entering into this Agreement and the closing of the
transactions contemplated hereby, the parties each hereby release the other from
any and all claims, liabilities, demands, causes of action known or unknown,
fixed or contingent, which either party may have against the other resulting
from any act, obligation or omission occurring on or prior to the date of this
Agreement, including, but not limited to, any claims for amounts due in
connection with the WWII Memorial erected in Washington, D.C.

    e.    Binding Effect.

    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto, and their respective successors and assigns. Sellers and Buyer
shall have the right to assign this Agreement but shall remain liable for their
respective obligations hereunder.

    f.    Waiver, Modification.

    Failure by Buyer or Sellers to insist upon or enforce any of its or their
rights hereunder shall not constitute a waiver thereof.

    g.    Governing Law.

    This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of South Carolina.

    h.    Headings.

    The headings used in this Agreement are for convenience of reference only
and shall not be deemed to vary the content of this Agreement.

- 9 -

--------------------------------------------------------------------------------

 

    i.    Further Assurances.

    From time to time, as and when requested by any party hereto, the other
party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions, as such other party may reasonably deem necessary or desirable
to consummate the transactions contemplated hereby. Without limiting the
generality of the foregoing, each party agrees that is shall cooperate and
exercise reasonable diligence to effect the transfer of the Permits. Buyer
shall, as soon as practicable after the Closing Date, submit the necessary
applications and materials for the transfer of the Permits. Seller shall permit
Buyer to commence quarry operations under Seller's Permits, provided, however,
that Buyer shall indemnify and hold Seller harmless from and against any loss,
liability, claim, damage, expense (including reasonable attorneys fees and
expenses) arising from or in connection with Buyer's operation of its business
under the Permits during the period between the Closing Date and the date of
transfer of the Permits.

    j.    Counterparts.

    To facilitate execution, this Agreement may be executed in as many
counterparts as may be required. All counterparts shall collectively constitute
a single agreement.

    k.    Notices.

    All notices hereunder shall be in writing and shall be personally delivered
or mailed by first-class registered or certified mail, return receipt requested,
postage prepaid or by commercial courier to the addresses indicated below, and
shall be deemed given on the date of receipt by the addressee or the date
receipt would have been effectuated if delivery were not refused.

If to Seller:

ROCK OF AGES CORPORATION
369 North State Street
Concord, NH 03301
attn. Michael Tule, Senior Vice President/General Counsel

If to Buyer:

NEW ENGLAND STONE INDUSTRIES, INC.
15 Branch Pike
Esmond, Rhode Island 02917
attn. Tony Ramos, President

with a copy to:

Joseph Raheb, Esq.
650 Washington Highway
Lincoln, RI 02865

- 10 -

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Purchase and Sale
Agreement as of the day and year first written above.

 

WITNESS:  ROCK OF AGES CORPORATION       By: /s/ Douglas S. Goldsmith
     Douglas S. Goldsmith, President and
     COO/Quarry Division       NEW ENGLAND STONE INDUSTRIES, INC.     /s/ Joseph
Raheb By: /s/ Tony Ramons
     Tony Ramos, President    

 

- 11-

--------------------------------------------------------------------------------

EXHIBIT A

Coral Gray Property Description

    Parcel 1 (106.456 acres) and Parcel 3 (2.924 acres) shown on that plat
prepared by J. Henry Walker, III, PLS, dated June 9, 2005, revised June 16,
2005, and recorded in the office of the Register of Deeds for Lancaster County
in Plat Book 2005, page 415

-12-

--------------------------------------------------------------------------------

EXHIBIT B

Kershaw Pink Lease

Attached hereto.

-13-

--------------------------------------------------------------------------------

SCHEDULE 1.b

Equipment

4500 Manitowoc Track Crane
1250 Lima 100 ton track crane
100 ton Lorain Truck Crane
475 Clark rubber tire loader
275 Clark rubber tire loader
750 CFM Joy Electric compressor
750 CFM Atlas Copco electric compressor
1000 CFM IR electric compressor
8000 Ford Flat bed dump truck
1970 International dump truck
1 Novamac lift hole drill
2 Novamac down hole drill, double hammer
1 Novamac down hole drill, single hammer, old style
4 Atlas Copco plug drills
4 Harper jack hammers
2003 Chevy Truck
1989 Chevy truck
2 Auto Burners
2 Hand held burners

-14-

--------------------------------------------------------------------------------

SCHEDULE 1.c

Inventory

    Current list as of date of execution attached hereto. The parties agree that
the inventory list shall be updated as of the Closing Date and that the list
shall show no less than 10,000 cubic feet of Kershaw Pink blocks and no less
than 5,000 cubic feet of Coral Gray blocks, in accordance with section 3.c
hereof.

-15-

--------------------------------------------------------------------------------


SCHEDULE 1.d

Permits

Attached hereto.
 

-16-

--------------------------------------------------------------------------------

SCHEDULE 1.e

Excluded Assets

None.


-17-

--------------------------------------------------------------------------------

SCHEDULE 4

Allocation of Purchase Price

Land and Mineral Rights        $

Equipment and Vehicles        $

Inventory                              $

Total

-18-

--------------------------------------------------------------------------------

SCHEDULE 5.b



Environmental Disclosure

Kershaw Pink

 

 1. Burner pressure and storage tanks - 15' x 15' oil stained soil
 2. Track loader area - 10' x 20' oil stained soil
 3. 475 loader area - 20' x 8' and 15' x 8' oil stained soil
 4. Compressor room - 35' x 20' oil stained soil
 5. Dump truck area - 6' x 6' oil stained soil

Coral Grey

 

 1. Back side of quarry - loader parking area - two (2) 8' x 10' oil stained
    soil
 2. In quarry where truck was parked - 8' x 4' oil stained soil
 3. Upper end where loader was parked - 3' x 4' oil stained soil

-19-

--------------------------------------------------------------------------------

 

SCHEDULE 5.e

Pending Proceedings

None.


-20-

--------------------------------------------------------------------------------

EXHIBIT C

Limited Warranty Deed

-21-

--------------------------------------------------------------------------------

 

SCHEDULE 10.a

Encumbrances and Other Matters

Attached hereto.

 

-22-

--------------------------------------------------------------------------------

RIDER A

To

Purchase and Sale Agreement

Dated

July 28, 2006

 

The following additional terms shall apply to the Purchase and Sale Agreement
("Agreement") by and between Carolina Quarries, Inc. and Rock of Ages
Corporation (collectively, Seller); and New England Stone Industries, LLC
("Buyer"). Unless defined in this Rider A, all capitalized terms shall have the
same meanings as in the Agreement.

DILIGENCE MATERIALS: Seller shall deliver, within ten (10) days from the date
hereof, the following materials which are in Seller's possession covering the
Kershaw Pink Property and the Coral Gray Property ("Due Diligence Materials"):

a.    Environmental reports, studies or surveys;
b.    physical condition and/or engineering reports/studies;
c.    plans and specifications for existing improvements;
d.    surveys and site plans;
e.    title policies, title commitments and other title evidence (together with
copies of exception documents);
f.     leases and occupancy agreements;
g.    licenses, permits and other governmental approvals and consents;
h.    such other information as Buyer may reasonably request, such request to be
made within forty-eight (48) hours of the receipt of the other Diligence
Materials.

DUE DILIGENCE INVESTIGATION: The parties' obligations to consummate the
transactions contemplated by the Agreement are subject to Buyer completing its
due diligence investigation, at the Buyer's sole expense, on the matters covered
in the Due Diligence Materials. The due diligence investigation shall be
completed on or before forty-five (45) days from the date hereof (the "Due
Diligence Date"). It is understood that Buyer's due diligence investigation
shall include the inspection, test and/or review of the condition of the Coral
Gray Property and the Kershaw Pink Property as well as zoning, title, easements
and restrictions, environmental matters, and the feasibility of obtaining
appropriate governmental permits and licenses. If Buyer seeks to perform any
subsurface drilling or boring on either property, Buyer shall obtain the prior
written consent of Seller before proceeding.

On or before the Due Diligence Date, Buyer shall advise Seller in writing
whether any aspect of the due diligence investigation is unsatisfactory, and if
any such issues are raised, Seller shall have the option to terminate the
Agreement and refund the Deposit, or, within thirty (30) days from the date of
such notice, undertake to resolve any such issues to Buyer's satisfaction. If
Seller is unable to resolve such issues to Buyer's satisfaction, then either
party shall have the right to terminate this Agreement by written notice thereof
and Seller shall refund the Deposit to Buyer. The notice of completion of due
diligence shall be in writing and addressed to Seller at the address set forth
in section 17.k of the Agreement.

--------------------------------------------------------------------------------

If written notice of completion of due diligence is not received by the Seller
on or before the Due Diligence Date, the Buyer shall have no right to terminate
the Agreement pursuant to this Paragraph and, subject to all other terms and
conditions of the Agreement, shall be bound to perform Buyer's obligations under
the Agreement and consummate the transactions contemplated therein. In the event
Buyer terminates as provided herein, Buyer shall restore any part of the
Premises affected by Buyer's testing.

The parties have executed this Rider A as of the date first above written.

NEW ENGLAND STONE INDUSTRIES, LLC

 

By: /s/ Antonio Ramos
     Antonio Ramos, Manager

 

CAROLINA QUARRIES, INC.

 

By: /s/ Douglas S. Goldsmith
      Douglas S. Goldsmith, President and COO/
      Quarry Division

 

ROCK OF AGES CORPORATION

By: /s/Douglas S. Goldsmith
      Douglas S. Goldsmith, President and COO/
      Quarry Division

2

--------------------------------------------------------------------------------